EXHIBIT 10.2
 
Execution Version 
 

 
GUARANTY AND SECURITY AGREEMENT


dated as of January 28, 2011


by and among


ABOVENET, INC., ABOVENET COMMUNICATIONS, INC., ABOVENET OF UTAH,
L.L.C., ABOVENET OF VA, L.L.C. AND ABOVENET INTERNATIONAL, INC.,
 
as Borrowers,


the other Grantors party hereto,


and


SUNTRUST BANK,
as Administrative Agent
 



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


SECTION 1.
Defined Terms.
2
     
SECTION 2.
Guaranty.
14
       
(a)  
General
14
 
(b)
Right of Contribution
16
 
(c)
No Subrogation
17
 
(d)
Waivers by the Guarantors
17
 
(e)
Guaranty Absolute and Unconditional
18
 
(f)
Subordination of Other Obligations
19
 
(g)
Authority of the Guarantors or the Borrower
19
 
(h)
Financial Condition of the Borrower
19
 
(i)
Bankruptcy, etc.
19
     
SECTION 3.
The Security Interests.
20
     
SECTION 4.
Grantors Remain Obligated.
20
     
SECTION 5.
Representations and Warranties.
20
       
(a)
Representations and Warranties in Credit Agreement
20
 
(b)
General
21
 
(c)
Accounts
23
 
(d)
Inventory and Equipment
23
 
(e)
Intellectual Property
23
 
(f)
Pledged Collateral
23
 
(g)
Investment Accounts and Deposit Accounts
24
     
SECTION 6.
Further Assurances; Covenants.
25
       
(a)
Covenants in Credit Agreement
25
 
(b)
General
25
 
(c)
Accounts, Etc.
27
 
(d)
Equipment
27
 
(d)
Intellectual Property.
28
 
(f)
Pledged Collateral
28
 
(g)
Deposit Accounts, Chattel Paper, Investment Property and Letters of Credit.
30
 
(h)
Commercial Tort Claims
30
     
SECTION 7.
Reporting and Recordkeeping.
31
       
(a)
Maintenance of Records Generally
31
 
(b
Notices
31
       
SECTION 8.
General Authority.
31
     
SECTION 9.
Remedies Upon an Event of Default.
32

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 10.
Limitation on the Administrative Agent’s Duty in Respect of Collateral.
38
     
SECTION 11.
Application of Proceeds.
39
     
SECTION 12.
Appointment of Co-Agents.
39
     
SECTION 13.
Indemnity; Expenses.
40
     
SECTION 14.
Security Interest Absolute.
41
     
SECTION 15.
Additional Grantors.
41
     
SECTION 16.
Termination of Security Interests; Release of Collateral.
42
     
SECTION 17.
Reinstatement.
42
     
SECTION 18.
Notices.
43
     
SECTION 19.
No Waiver; Remedies Cumulative.
43
     
SECTION 20.
Successors and Assigns.
43
     
SECTION 21.
Amendments.
43
     
SECTION 22
Governing Law; Waiver of Jury Trial.
44
     
SECTION 23.
Severability.
44
     
SECTION 24.
Counterparts.
44
     
SECTION 25.
Headings Descriptive.
45
     
SECTION 26.
Setoff Rights.
45

 
Schedule 1
-
Jurisdiction of Organization; Organizational Identification Number; Legal Name
Schedule 2
-
Names; Trade Names; Merger Partners
Schedule 3
-
Chief Executive Office; Mailing Addresses; Locations of Books and Records
Schedule 4
-
Deposit / Investment Accounts
Schedule 5
-
Letters of Credit
Schedule 6
-
Material Contracts
Schedule 7
-
Commercial Tort Claims
Schedule 8
-
Intellectual Property
Schedule 9
-
Pledged Equity Interests
Schedule 10
-
Pledged Debt Instruments

 
 
2

--------------------------------------------------------------------------------

 
 
Annex 1
-
Financing Statements to be Terminated
Exhibit A
-
Form of Copyright Security Agreement
Exhibit B
-
Form of Patent and Trademark Security Agreement
Exhibit C
-
Form of Uncertificated Securities Control Agreement
Exhibit D
-
Form of Guaranty and Security Agreement Supplement

 
 
3

--------------------------------------------------------------------------------

 
 
GUARANTY AND SECURITY AGREEMENT

THIS GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
as of January 28, 2011, by and among ABOVENET, INC., a Delaware corporation,
ABOVENET COMMUNICATIONS, INC., a Delaware corporation, ABOVENET OF UTAH, L.L.C.,
a Delaware limited liability company, ABOVENET OF VA, L.L.C., a Virginia limited
liability company, and ABOVENET INTERNATIONAL, INC., Delaware corporation (each
a “Borrower” and collectively the “Borrowers”), each of the Material
Subsidiaries (as defined in the Revolving Credit Agreement) from time to time a
party hereto (the “Material Subsidiaries”; the Material Subsidiaries, together
with Borrowers, are each referred to herein as a “Grantor” and collectively, the
“Grantors”), in favor of SUNTRUST BANK, as administrative agent (in such
capacity, the “Administrative Agent”) for the benefit of the Secured Parties (as
defined below).
 
WITNESSETH:
 
WHEREAS, the Grantors are members of an affiliated group of companies;


WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, are all party to that certain Revolving
Credit Agreement dated as of the date hereof (as amended, restated, modified,
extended, renewed, replaced, supplemented and/or refinanced from time to time,
the “Revolving Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the
Revolving Credit Agreement) pursuant to which the Lenders have agreed to
establish a revolving credit facility in favor of the Borrowers;


WHEREAS, the Borrowers and the other Grantors are engaged in related businesses
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Revolving Credit Agreement;


WHEREAS, it is a condition precedent to the obligations of the Secured Parties
that each Grantor enter into this Agreement in favor of the Administrative Agent
for the benefit of the Secured Parties; and


WHEREAS, each Grantor desires to execute this Agreement to satisfy the
conditions described immediately above.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------

 
 
SECTION 1.  Defined Terms.


(a)           Unless otherwise defined in this Agreement, terms defined in the
Revolving Credit Agreement and used in this Agreement have the meanings given
them in the Revolving Credit Agreement.
 
(b)           The following terms, when used in this Agreement, shall have the
following meanings:
 
“Account Debtor” shall have the meaning ascribed to such term in the UCC.


“Accounts” shall mean, for any Person, all “accounts” (as such term is defined
in the UCC), now or hereafter owned or acquired by such Person or in which such
Person now or hereafter has or acquires any rights and, in any event, shall mean
and include (a) any and all receivables, including all accounts created by, or
arising from, all of such Person’s sales, leases, rentals or other dispositions
of Goods or renditions of services to its customers (whether or not they have
been earned by performance) including but not limited to, those accounts arising
from sales, leases, rentals or other dispositions of Goods or rendition of
services made under any of the trade names, logos or styles of such Person, or
through any division of such Person; (b) Instruments, Documents, Chattel Paper,
Contracts, Contract Rights, acceptances, and tax refunds relating to any of the
foregoing or arising therefrom; (c) unpaid seller’s rights (including
rescission, replevin, reclamation, repossession and stoppage in transit)
relating to any of the foregoing or arising therefrom; (d) rights to any Goods
relating to any of the foregoing or arising therefrom, including rights to
returned, reclaimed or repossessed Goods; (e) reserves and credit balances
relating to any of the foregoing or arising therefrom; (f) Supporting
Obligations and Letter of Credit Rights relating to any of the foregoing or
arising therefrom; (g) insurance policies or rights relating to any of the
foregoing; (h) General Intangibles relating to any of the foregoing or arising
therefrom, including all payment intangibles and other rights to payment and
books and records and any electronic media and software relating thereto; (i)
notes, deposits or property of Account Debtors relating to any of the foregoing
or arising therefrom securing the obligations of any such Account Debtors to
such Person; (j) healthcare insurance receivables; and (k) cash and non-cash
Proceeds of any and all the foregoing.


“Additional Pledged Collateral” means (a) any Pledged Collateral acquired by any
Grantor after the date hereof, (b) all additional Indebtedness from time to time
owed to any Grantor by any obligor on the Pledged Debt Instruments and the
Instruments evidencing such Indebtedness and (c) all interest, cash, Instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of the foregoing.


“Arizona Collateral” shall mean any real property and tangible assets owned by
ACI that is physically located in the State of Arizona.


“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.


“Borrower” and “Borrowers” shall have the meaning given to each term in the
introductory paragraph hereof.

 
2

--------------------------------------------------------------------------------

 
 
“CFC” means a “controlled foreign corporation” (as defined in the Code).


“Chattel Paper” shall mean all “chattel paper” (as such term is defined in the
UCC), including “electronic chattel paper” and “tangible chattel paper” (as each
such term is defined in the UCC), now owned or hereafter acquired by any Grantor
or in which any Grantor has or acquires any rights, or other receipts of any
Grantor, evidencing or representing rights or interest in such chattel paper.


“Collateral” shall mean, collectively, each Grantor’s right, title and interest
in and to each of the following, wherever located and whether now or hereafter
existing or now owned or hereafter acquired or arising:
 
(i)           all Accounts;
 
(ii)          all Chattel Paper (whether tangible or electronic);
 
(iii)         all Contracts;
 
(iv)         all Contract Rights;
 
(v)          all Deposit Accounts;
 
(vi)         all Documents;
 
(vii)        all Equipment (including, for the avoidance of doubt, all Dark
Fiber);
 
(viii)       all Fixtures;
 
(ix)          all General Intangibles;
 
(x)           all Goods;
 
(xi)          all Instruments;
 
(xii)         all Inventory;
 
(xiii)        all Investment Property;
 
(xiv)        all Pledged Collateral;
 
(xv)         all Software;
 
(xvi)        all Commercial Tort Claims set forth on Schedule 7 or otherwise
disclosed in writing to the Administrative Agent in accordance with Section 6(h)
hereof;
 
(xvii)       all money, cash or cash equivalents;
 
(xviii)      all Supporting Obligations and Letter-of-Credit Rights;
 

 
3

--------------------------------------------------------------------------------

 
 
(xix)        all other Goods and personal property, whether tangible or
intangible and whether or not delivered including such other Goods and property
(A) the sale or lease of which gives or purports to give rise to any Account or
other Collateral including all Inventory and other merchandise returned or
rejected by or repossessed from customers or (B) securing any Account or other
Collateral, including, all rights as an unpaid vendor or lienor (including
stoppage in transit, replevin and reclamation) with respect to such other Goods
and personal property;
 
(xx)         all substitutes and replacements for, accessories, attachment, and
other additions to, any of the above and all products or masses into which any
Goods are physically united such that their identity is lost;
 
(xxi)        all books and records pertaining to any of the Collateral or any
Account Debtor, or showing the amounts thereof or payments thereon or otherwise
necessary or helpful in the realization thereon or the collection thereof,
including all correspondence, files (including credit files), Software, computer
programs, printouts, tapes, discs and other computer materials and records;
 
(xxii)       all policies and certificates of insurance relating to any of the
foregoing, now owned or hereafter acquired, evidencing or pertaining to any and
all other items of Collateral described in this definition; and
 
(xxiii)      all products and Proceeds of all or any of the Collateral described
above (including any claim to any item referred to in this definition, and any
claim against any third party for loss of, damage to or destruction of any or
all of the Collateral or for proceeds payable under, or unearned premiums with
respect to, policies of insurance) in whatever form, including, but not limited
to, cash, Instruments, Chattel Paper, security agreements and other documents.
 
Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Accounts, Excluded Assets or
Excluded Property.
 
“Commercial Tort Claims” shall mean, as to any Person, all “commercial tort
claims” (as such term is defined in the UCC) in or under which such Person may
now or hereafter have any right, title or interest.
 
“Contract Rights” means, as to any Person, all of such Person’s then owned or
existing and future acquired or arising rights under Contracts not yet fully
performed and not evidenced by an Instrument or Chattel Paper.
 
“Contracts” means, as to any Person, all “contracts” as such term is used in the
UCC, and, in any event shall mean and include all of such Person’s then owned or
existing and future acquired or arising contracts, undertakings or agreements
(other than rights evidenced by Chattel Paper, Documents or Instruments) in or
under which such Person may now or hereafter have any right, title or interest
including any agreement relating to Inventory, the terms of payment or the terms
of performance of any Account or any other Collateral.
 
“Copyright License” shall mean, as to any Person, any and all agreements,
whether written or oral, providing for the granting of any right in or to
Copyrights (whether such Person is licensee or licensor thereunder) including
(a) the grant of any right to copy, publicly perform, create derivative works,
manufacture, distribute, exploit or sell materials derived from any Copyright
and (b) each agreement referred to in Schedule 10 (as such schedule may be
amended or supplemented from time to time).

 
4

--------------------------------------------------------------------------------

 
 
“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit A hereto, executed and delivered by any
Grantor granting a Security Interest in its Copyrights, as the same may be
amended, restated, supplemented or otherwise modified, from time to time, in
accordance with its terms.


“Copyrights” shall mean, as to any Person, all United States, and foreign
copyrights (including Community designs), including but not limited to
copyrights in software and databases, and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and,
with respect to any and all of the foregoing: (a) all registrations and
applications therefor including, without limitation, the registrations and
applications referred to in Schedule 10 (as such schedule may be amended or
supplemented from time to time), (b) all extensions and renewals thereof, (c)
all rights corresponding thereto throughout the world, (d) all rights to sue for
past, present and future infringements thereof, and (e) all Proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages and proceeds of suit.


“Deposit Accounts” shall mean, as to any Person, all “deposit accounts” (as such
term is defined in the UCC) now owned or hereafter acquired by such Person, or
in which such Person has or acquires any rights, or other receipts, covering,
evidencing or representing rights or interest in such deposit accounts, and, in
any event, shall mean and include all of such Person’s demand, time, savings,
passbook, money market or like depositor accounts and all certificates of
deposit, maintained with a bank, savings and loan association, credit union or
like organization (other than an account evidenced by a certificate of deposit
that is an Instrument).


“Documents” shall mean, as to any Person, all “documents” (as such term is
defined in the UCC) now owned or hereafter acquired by such Person or in which
such Person has or acquires any rights, or other receipts, covering, evidencing
or representing Goods, and, in any event shall mean and include all of such
Person’s certificates or documents of origin and of title, warehouse receipts
and manufacturers statements or origin.


“Equipment” shall mean, as to any Person, all “equipment” (as such term is
defined in the UCC) now owned or hereafter acquired by such Person and wherever
located, and, in any event, shall mean and include, without limitation, all
machinery, apparatus, equipment, furniture, furnishings, processing equipment,
conveyors, machine tools, engineering processing equipment, manufacturing
equipment, materials handling equipment, trade fixtures, trucks, tractors,
rolling stock, fittings, trailers, forklifts, vehicles, computers and other
electronic data processing, other office equipment of such Person, and all other
tangible personal property (other than Inventory) of every kind and description
used in such Person’s business operations or owned by such Person or in which
such Person has an interest and any and all additions, substitutions and
replacements of any of the foregoing, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto, all fuel
therefor and all manuals, drawings, instructions, warranties and rights with
respect thereto.

 
5

--------------------------------------------------------------------------------

 
 
“Excluded Assets” shall mean (a) assets owned by any Loan Party and subject to
collocation agreements, license agreements or lease agreements entered into in
the ordinary course of business and which by their terms prohibit such Loan
Party from granting a Lien upon such assets, the amount of such assets not to
exceed $10,000,000 in the aggregate at any time, (b) assets owned or provided by
ACI under the Managed Telecommunications Services Agreement by and between
Merrill Lynch, Pierce, Fenner & Smith Incorporated and ACI, dated as of January,
2005 (as amended from time to time pursuant to purchase orders) and (c) vehicles
owned or leased by any Loan Party.


“Excluded Property”  shall mean (a) any voting Capital Stock of any CFC, solely
to the extent that (i) such Capital Stock represents more than 65% of the
outstanding voting Capital Stock of such CFC, and (ii) pledging or hypothecating
more than 65% of the total outstanding voting Capital Stock of such CFC would
result in adverse tax consequences to any Grantor, (b) any lease, license,
contract, property rights or agreement to which any Grantor is a party or any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach, violation or termination pursuant to the terms of,
or a default under, or in violation of applicable law governing, any such lease,
license, contract property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity) and (c) the Arizona Collateral; provided,
however, "Excluded Property" shall not include (v) any Proceeds, substitutions
or replacements of any Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property), (x) immediately upon the
amendment of the Code to allow the pledge of a greater percentage of the voting
Capital Stock in a CFC without adverse tax consequences, such greater percentage
of Capital Stock of each CFC, (y) any such lease, license, contract, property
rights or agreement immediately at such time as the condition causing any such
abandonment, invalidation or unenforceability described in clause (b) above is
remedied and to the extent severable, shall not include any portion of such
lease, license, contract, property rights or agreement that does not result in
any of the consequences specified in clauses (b)(i) or (b)(ii) above and (z) the
Arizona Collateral at such time as ACI has received approval from the PUC in the
State of Arizona to grant a Lien on the Arizona Collateral in favor of the
Administrative Agent.


“Fixtures” shall mean, as to any Person, all “fixtures” (as such term is defined
in the UCC) now owned or hereafter acquired by such Person or in which such
Person has or acquires any rights, or other receipts, of such Person covering,
evidencing or representing rights or interest in such fixtures.

 
6

--------------------------------------------------------------------------------

 
 
“General Intangibles” shall mean, as to any Person, all “general intangibles”
(as such term is defined in the UCC) now owned or hereafter acquired by such
Person or in which such Person has or acquires any rights and, in any event,
shall mean and include all right, title and interest in or under all contracts,
all customer lists, Licenses, Copyrights, Trademarks, Patents, and all
applications therefor and reissues, extensions or renewals thereof, all other
Intellectual Property and rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, blueprints, plans, specifications, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with or
symbolized by any Trademark or Trademark License), computer software, all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), reversions and any rights
thereto and any other amounts payable to such Person from any benefit plan,
multiemployer plan or other employee benefit plan, uncertificated securities,
chose in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights of indemnification, all books and
records, correspondence, credit files, invoices, tapes, cards, computer runs,
domain names, prospect lists, customer lists and other papers and documents.


“Goods” shall mean, as to any Person, all “goods” (as such term is defined in
the UCC), now owned or hereafter acquired and, in any event, shall mean and
include all of such Person’s then owned or existing and future acquired or
arising movables, Fixtures, Equipment, Inventory and other tangible personal
property.
 
“Grantor” and “Grantors” shall have the meaning given to each term in the
recitals hereto and shall include their respective successors and assigns.


“Guarantor” shall mean each Grantor other than the Borrowers.


“Indemnitee(s)” shall have the meaning set forth in Section 13(a).


“Instruments” shall mean, as to any Person, all “instruments” (as defined in the
UCC) now owned or hereafter acquired by such Person or in which such Person has
or acquires any rights and, in any event, shall mean and include, without
limitation, all promissory notes, all certificates of deposit and all letters of
credit evidencing, representing, arising from or existing in respect of,
relating to, securing or otherwise supporting the payment of, any of the
Accounts or other obligations owed to such Person.


“Intellectual Property” shall mean, as to any Person, all of the following now
owned or hereafter acquired by such Person or in which such Person has or
acquires any rights, priorities and privileges, including all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all Proceeds and damages therefrom, whether arising under
United States, multinational or foreign laws or otherwise: (a) all Patents,
Copyrights, Trademarks, Trade Secrets, internet domain names, trade names, trade
name rights, service marks, service mark rights, applications for registration
of trademarks, trade names and service marks, fictitious names registrations and
trademark, trade name, service mark registrations and work product, and all
derivations thereof and all other intellectual property and proprietary rights;
and (b) Patent Licenses, Trademark Licenses, Copyright Licenses, Trade Secret
Licenses and other licenses to use any of the items described in the preceding
clause (a).

 
7

--------------------------------------------------------------------------------

 

“Inventory” shall mean, as to any Person, all “inventory” (as such term is
defined in the UCC) now owned or hereafter acquired by such Person or in which
such Person has or acquires any rights and, in any event, shall mean and
include (i) inventory, merchandise, Goods and other personal property intended
for sale or lease or for display or demonstration, (ii) work in process, (iii)
raw materials and other materials and supplies of every nature and description
used or which might be used in connection with the manufacture, packing,
shipping, advertising, selling, leasing or furnishing of the foregoing or
otherwise used or consumed in the conduct of business and (iv) Documents
evidencing, and General Intangibles relating to, any of the foregoing.


“Investment Accounts” shall mean, as to any Person, any and all “securities
accounts” (as such term is defined in the UCC), brokerage accounts and
commodities accounts now owned or hereafter acquired by such Person, or in which
such Person has or acquires any rights.


“Investment Property” shall mean, as to any Person, all “investment property”
(as such term is defined in the UCC) now owned or hereafter acquired by such
Person or in which such Person has or acquires any rights and, in any event,
shall mean and include (i) all “certificated securities”, “uncertificated
securities”, “security entitlements”, “securities accounts”, “commodity
contracts” and “commodity accounts” (as all such terms are defined in the UCC)
of such Person; (ii) any other securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (iii) all securities entitlements of such Person, including
the rights of such Person to any Investment Accounts and the financial assets
held by a financial intermediary in such accounts and any free credit balance or
other money owing by any financial intermediary with respect to such accounts;
(iv) all commodity contracts of such Person; and (v) all Investment Accounts of
such Person.


“Issuers” shall mean the collective reference to each of the Persons identified
on Schedule 3 as the issuers of Pledged Equity Interests, together with any
successors to such Persons (including any successor contemplated by the
Revolving Credit Agreement and any other issuers of Pledged Equity Interests)
and any other Issuers of Pledged Equity Interests that become Collateral after
the Closing Date.


“Lenders” shall have the meaning given to that term in the recitals hereto and
shall include their respective successors and assigns.


“Letter-of-Credit Rights” shall mean, as to any Person, “letter-of-credit
rights” (as such term is defined in the UCC), now owned or hereafter acquired by
such Person, and, in any event, shall mean and include rights to payment or
performance under a letter of credit, whether or not such Person, as
beneficiary, has demanded or is entitled to demand payment or performance.


“License” shall mean, as to any Person, any Copyright License, Patent License,
Trademark License or other license of rights or interests of such Person in
Intellectual Property.

 
8

--------------------------------------------------------------------------------

 
 
“Obligee Guarantor” shall have the meaning given to that term in Section 2(f).


“Patent License” shall mean, as to any Person, all agreements, whether written
or oral, providing for the granting of any right in or to Patents (whether such
Grantor is licensee or licensor thereunder) including each agreement referred to
in Schedule 10 (as such schedule may be amended or supplemented from time to
time).


“Patent and Trademark Security Agreement” shall mean a Patent and Trademark
Security Agreement, substantially in the form of Exhibit B hereto, executed and
delivered by any Grantor granting a Security Interest in any of its Patents or
Trademarks, as may be amended, restated, supplemented, or otherwise modified,
from time to time, in accordance with its terms.


“Patents” shall mean, as to any Person, all United States and foreign patents
and certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including: (a) each patent and patent
application referred to in Schedule 10 hereto (as such schedule may be amended
or supplemented from time to time), (b) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (c) all
rights corresponding thereto throughout the world, (d) all inventions and
improvements described therein, (e) all rights to sue for past, present and
future infringements thereof, (f) all licenses, claims, damages, and proceeds of
suit arising therefrom, and (g) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.


“Pledged Collateral” shall mean, collectively, Pledged Debt Instruments, Pledged
Equity Interests, all chattel paper, certificates or other instruments
representing any of the foregoing, all Security Entitlements of any Grantor in
respect of any of the foregoing, and any Proceeds thereof.  Pledged Collateral
may be General Intangibles, Instruments or Investment Property and includes
Additional Pledged Collateral.


“Pledged Debt Instruments” shall mean all right, title and interest of any
Grantor in Instruments evidencing any Debt owed to such Grantor, including all
Debt described on Schedule 10 (as such schedule may be amended or supplemented
from time to time), issued by the obligors named therein, and all interest,
cash, instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Debt.


“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 
9

--------------------------------------------------------------------------------

 
 
“Pledged LLC Interests” shall mean, with respect to any Grantor (a) all
interests in any limited liability company now or hereafter owned by such
Grantor, including all limited liability company interests listed on Schedule 9
as held by such Grantor under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and (b) 65% of the
interests with voting rights, and 100% of the interests without voting rights in
any Foreign Subsidiary owned by a Borrower or a Domestic Subsidiary, including
without limitation, MFN Europe Limited and AboveNet Communications Europe
Limited, as listed on Schedule 9 as held by such Grantor under the heading
“Pledged Foreign LLC Interests” (as such schedule may be amended or supplemented
from time to time), all as held by such Grantor and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any Securities Intermediary pertaining to such interest,
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any rights, powers and remedies of such
Grantor under the limited liability company operating agreement of such limited
liability company.
 
“Pledged Partnership Interests” shall mean, with respect to any Grantor (a) all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership now or hereafter owned by such Grantor,
including all partnership interests listed on Schedule 9 under the heading
“Pledged Partnership Interests” (as such schedule may be amended or supplemented
from time to time) and (b) 65% of the interests with voting rights, and 100% of
the interests without voting rights in any Foreign Subsidiary owned by a
Borrower or a Domestic Subsidiary as listed on Schedule 9 as held by such
Grantor under the heading “Pledged Foreign Partnership Interests” (as such
schedule may be amended or supplemented from time to time), all as held by such
Grantor and the certificates, if any, representing such partnership interests
and any interest of such Grantor on the books and records of such partnership or
on the books and records of any Securities Intermediary pertaining to such
interest, all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any rights, powers and remedies of
such Grantor under the partnership agreement of such partnership.


“Pledged Stock” shall mean, with respect to any Grantor (a) all shares of
Capital Stock of any corporation now or hereafter owned by such Grantor,
including all shares listed on Schedule 9 under the heading “Pledged Stock” (as
such schedule may be amended or supplemented from time to time) and (b) 65% of
the interests with voting rights, and 100% of the interests without voting
rights in any Foreign Subsidiary owned by a Borrower or a Domestic Subsidiary as
listed on Schedule 9 as held by such Grantor under the heading “Pledged Foreign
Stock” (as such schedule may be amended or supplemented from time to time), all
as held by such Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the issuer of
such shares or on the books of any Securities Intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.


“Pledged Trust Interests” shall mean, with respect to any Grantor (a) all
interests in a Delaware business trust or other trust including, without
limitation, all trust interests listed on Schedule 9 under the heading "Pledged
Trust Interests" (as such schedule may be amended or supplemented from time to
time) and (b) 65% of the interests with voting rights, and 100% of the interests
without voting rights in any Foreign Subsidiary owned by a Borrower or a
Domestic Subsidiary as listed on Schedule 9 as held by such Grantor under the
heading “Pledged Foreign Trust Interests” (as such schedule may be amended or
supplemented from time to time), all as held by such Grantor, and the
certificates, if any, representing such trust interests and any interest of any
Grantor on the books and records of such trust or on the books and records of
any Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.
 

 
10

--------------------------------------------------------------------------------

 
 
“Proceeds” shall mean all proceeds (including proceeds of proceeds) of any of
the Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, Contract
Rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) “proceeds,” as such term is defined in the UCC; (iii) proceeds of
any insurance, indemnity, warranty, or guaranty (including guaranties of
delivery) payable from time to time with respect to any of the Collateral, or
proceeds thereof; and (iv) payments (in any form whatsoever) made or due and
payable to a Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral, or proceeds thereof.


“Revolving Credit Agreement” shall have the meaning given to that term in the
recitals hereto.


“Secured Obligations” shall mean (i) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities (including, without limitation,
the Obligations (as defined in the Revolving Credit Agreement) and all
indemnities, fees and interest thereon and all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Grantor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such case, proceeding or other action)
of any Grantor owing to the Secured Parties (or, in the case of any Hedging
Obligations, any Affiliate of any Secured Party), now existing or hereafter
incurred under, arising out of or in connection with the Revolving Credit
Agreement, any Loan Document or any Hedging Obligations entered into by any
Borrower with any Secured Party (or an Affiliate of any Secured Party) and the
due performance and compliance by each Grantor with the terms, conditions and
agreements of the Revolving Credit Agreement and each such Loan Document and
Hedging Obligations; (ii) all Treasury Management Obligations;  (iii) all
obligations and indebtedness of any Borrower or any other Grantor under
corporate card agreements, arrangements or programs (including, without
limitation, purchasing card and travel and entertainment card agreements,
arrangements or programs) maintained with any Secured Party, together with all
renewals, extensions, modifications or refinancings of any of the foregoing;
(iv) any and all sums incurred or advanced by the Administrative Agent in order
to preserve the Collateral or preserve its Security Interest in the Collateral;
and (v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of each Grantor referred to in
preceding clause (i) after an Event of Default shall have occurred and be
continuing, the expenses of re-taking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Administrative Agent of its rights hereunder, together with
attorneys’ fees and court costs.  It is acknowledged and agreed that “Secured
Obligations” shall include obligations and liabilities of the types described
above, whether outstanding on the date of this Agreement or extended, from time
to time, after the date of this Agreement.

 
11

--------------------------------------------------------------------------------

 
 
“Secured Parties” shall mean the Administrative Agent, Lenders, Issuing Bank and
any Affiliate of a Lender to whom Secured Obligations are owed from time to
time, and shall include, all former Administrative Agents, Lenders and such
Affiliates to the extent that any Secured Obligations owing to such Persons were
incurred while such Persons were an Administrative Agent, a Lender or an
Affiliate to whom Secured Obligations were owed and such Secured Obligations
have not been indefeasibly paid or satisfied in full in cash.


“Security Interests” shall mean the security interests granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to Section
3 as well as all other security interests created or assigned as additional
security for the Secured Obligations pursuant to the provisions of this
Agreement.


“Software” shall mean, as to any Person, all “software” (as defined in the UCC),
now owned or hereafter acquired by such Person, including all computer programs
and all supporting information or documentation provided in connection with a
transaction related to any program.


“Supporting Obligations” shall mean, as to any Person, all “supporting
obligations” (as such term is defined in the UCC), now owned or hereafter
acquired by such Person, and, in any event, shall mean and include letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, Investment Property and all of such Person’s
mortgages, deeds to secure debt and deeds of trust on real or personal property,
guaranties, leases, security agreements, and other agreements and property which
secure or relate to any collateral, or are acquired for the purpose of securing
and enforcing any item thereof.


“Termination Date” shall mean the date upon which all Secured Obligations have
been satisfied by indefeasible payment in full in cash of immediately available
funds.


“Trademark License” shall mean, as to any Person, any and all agreements,
whether written or oral, providing for the granting of any right in or to
Trademarks (whether such Person is licensee or licensor thereunder) including
each agreement referred to in Schedule 10 (as such schedule may be amended or
supplemented from time to time).


“Trademarks” shall mean, as to any Person, all United States, and foreign
trademarks, trade names, corporate names, company names, business names,
fictitious business names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (a) the registrations and applications referred
to in Schedule 10 (as such schedule may be amended or supplemented from time to
time), (b) all extensions or renewals of any of the foregoing, (c) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (d) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (e) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

 
12

--------------------------------------------------------------------------------

 

“Trade Secret Licenses” shall mean, as to any Person, any and all agreements,
whether written or oral, providing for the granting of any right in or to Trade
Secrets (whether such Person is licensee or licensor thereunder) including each
agreement referred to in Schedule 10 (as such schedule may be amended or
supplemented from time to time).
 
“Trade Secrets” shall mean, as to any Person, all trade secrets and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including but not limited to: (a) the right to sue for past,
present and future misappropriation or other violation of any Trade Secret, and
(b) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.
 
“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided, that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.


“Uncertificated Securities Control Agreement” means a letter agreement,
substantially in the form of Exhibit C hereto, executed by each Grantor, the
Administrative Agent and each Issuer in which a Grantor owns any Pledged Equity
Interests that constitute uncertificated securities.


“United States” shall mean the United States of America, any of the fifty states
thereof, and the District of Columbia.


(c)           Terms used herein without definition that are defined in the UCC
have the respective meanings given them in the UCC and if defined in more than
one article of the UCC, such terms shall have the meaning defined in Article 9
of the UCC, including the following terms (which are capitalized herein):


“Certificated Security”
“Entitlement Holder”
“Payment Intangibles”
“Securities Account”
“Securities Intermediary”
“Security”
“Security Entitlement”
“Uncertificated Security”

 
13

--------------------------------------------------------------------------------

 
 
(d)           In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”  Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as it was originally executed or as it may from time to time be
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in the Revolving Credit Agreement), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The terms “herein,” “hereof,” “hereto” and “hereunder” and
similar terms refer to this Agreement as a whole and not to any particular
Article, Section, subsection or clause in this Agreement.  Unless otherwise
noted, references herein to an Annex, Schedule, Section, subsection or clause
refer to the appropriate Annex or Schedule to, or Section, subsection or clause
in this Agreement.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  Where the
context requires, provisions relating to any Collateral, when used in relation
to a Grantor, shall refer to such Grantor’s Collateral or any relevant part
thereof.  Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.  The terms “including”, “include” and “includes” shall be deemed to
be followed by the phrase “without limitation” except when used in the
computation of time periods.  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.


SECTION 2.  Guaranty.
 
(a)          General.

 
(i)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties, the full, prompt and complete payment
and performance by the Borrowers when due and payable (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations. This
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance of all of the Secured Obligations and not of
their collectibility only and is in no way conditioned upon any requirement that
the Administrative Agent or any other Secured Party first attempt to collect any
of the Secured Obligations from any Borrower or resort to any collateral
security or other means of obtaining payment.

 
14

--------------------------------------------------------------------------------

 
 
(ii)           Each of the Guarantors hereby agrees, jointly and severally, in
furtherance of the foregoing and not in limitation of any other right which the
Secured Parties hereunder may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of any Borrower to pay any of the Secured
Obligations when and as the same shall become due and payable (whether at the
stated maturity, by acceleration or otherwise), the Guarantors will, upon
demand, pay, or cause to be paid, in immediately available funds, to the
Administrative Agent, for the ratable benefit of the Secured Parties, an amount
equal to the sum of the unpaid principal amount of all Secured Obligations then
due as aforesaid, accrued and unpaid interest on such Secured Obligations
(including interest which, but for such Borrower’s becoming the subject of a
case under the Bankruptcy Code, would have accrued on such Secured Obligations,
whether or not a claim is allowed against such Borrower for such interest in the
related bankruptcy case) and all other Secured Obligations then owed to the
Secured Parties as aforesaid, without set-off or counterclaim and paid to the
Administrative Agent, for the ratable benefit of the Secured Parties, in
accordance with the terms of the Revolving Credit Agreement.


(iii)           Anything herein or in any other Loan Document to the contrary
notwithstanding, after taking into account the rights of contribution set forth
in Section 2(b), the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor by Requirements of Law, including applicable federal and state
laws relating to the insolvency of debtors.


(iv)           Each Guarantor agrees that the Secured Obligations may, at any
time and from time to time, exceed the amount of the liability of such Guarantor
hereunder without impairing the guaranty contained in this Section 2 or
affecting the rights and remedies of the Secured Parties hereunder.


(v)           The guaranty contained in this Section 2 shall remain in full
force and effect until the Termination Date, notwithstanding that, from time to
time, during the term of the Revolving Credit Agreement, the Borrowers may be
free from any Secured Obligations.  Each Guarantor hereby irrevocably waives any
right to revoke this guaranty as to future transactions giving rise to any
Secured Obligations.


(vi)           No payment made by any of the Borrowers, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent, for the ratable benefit of the Secured Parties, from any
of the Borrowers, any of the Guarantors, any other guarantor or any other Person
by virtue of any suit, action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
any of the Secured Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations guaranteed by it hereunder up to the maximum liability of
such Guarantor hereunder until the Termination Date, notwithstanding that, from
time to time, during the term of the Revolving Credit Agreement, the Borrowers
may be free from any Secured Obligations.

 
15

--------------------------------------------------------------------------------

 

(b)          Right of Contribution.


(i)           In addition to all such rights of indemnity and subrogation as the
Guarantors may have under any Requirement of Law (but subject to Section 2(c)),
each Borrower agrees that in the event a payment shall be made by any Guarantor
under its guarantee for the Secured Obligations, such Borrower shall indemnify
such Guarantor for the full amount of such payment.


(ii)           Each Guarantor hereby agrees that to the extent that a Guarantor
shall have made any payment hereunder or assets of any Guarantor shall be sold
to satisfy a claim of any Secured Party and such Guarantor (the “Claiming
Guarantor”) shall not have been indemnified as provided in clause (i) above,
each other Guarantor (a “Contributing Guarantor”) shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as the case may be,
multiplied by a fraction, the numerator of which shall be the net worth of the
Contributing Guarantor on the date hereof, and the denominator of which shall be
the sum of the net worth of all the Guarantors on the date hereof.  Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this clause (ii) shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2(c).


(iii)           If at any time there exists more than one Claiming Guarantor
with respect to the guaranty of the Secured Obligations, then payment from other
Guarantors pursuant to this Section 2(b) shall be allocated among such Claiming
Guarantors in proportion to the total amount of money paid for or on account of
the Secured Obligations by each such Claiming Guarantor pursuant to this
Agreement.


(iv)           If as a result of any reorganization, recapitalization or other
corporate change in any of the Borrowers, or any of their Subsidiaries, or as a
result of any amendment, waiver or modification of the terms and conditions
governing this Agreement or any of the Secured Obligations, or for any other
reason, the contributions under this Section 2(b) become inequitable, the
parties hereto shall promptly modify and amend this Agreement to provide for an
equitable allocation of contributions.  All such modifications and amendments
shall be in writing and signed by all parties hereto.


(v)           The parties hereto acknowledge that the right to contribution and
indemnification hereunder shall each constitute an asset in favor of the party
to which such contribution or indemnification is owing.

 
16

--------------------------------------------------------------------------------

 
 
(c)           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Secured
Parties, no Guarantor shall be entitled to and each Guarantor waives each and
every claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against any Borrower or any Guarantor or any of its assets in
connection with the guaranty under this Section 2 or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with respect to the Secured Obligations, (ii) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against any Borrower, and (iii) any benefit of, and any right
to participate in, any collateral security now or hereafter held by the
Administrative Agent or any Secured Party, nor shall any Guarantor seek or be
entitled to seek any contribution from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until after the
Termination Date.  Each Guarantor further agrees that, to the extent the waiver
of its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any Borrower or against any
collateral security, and any rights of contribution such Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
any Secured Party may have against the Borrowers, to all right, title and
interest any Secured Party may have in any such collateral security, and to any
right any Secured Party may have against such other Guarantor.  If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time prior to the
Termination Date, such amount shall be held in trust for the Administrative
Agent on behalf of the other Secured Parties and shall forthwith be paid over to
the Administrative Agent, for the ratable benefit of the Secured Parties, to be
credited and applied against the Secured Obligations, whether matured or
unmatured, in accordance with the terms hereof.


(d)           Waivers by the Guarantors.  Each Guarantor waives, to the maximum
extent permitted by any Requirement of Law: (i) any right to require any Secured
Party, as a condition of payment or performance by such Guarantor, to (A)
proceed against any of the Borrowers, any of the Guarantors, any other guarantor
or any other Person, (B) proceed against or exhaust any collateral security held
from any of the Borrowers, any of the Guarantors, any other guarantor or any
other Person, (C) proceed against or have resort to any balance of any Deposit
Account or credit on the books of any Secured Party in favor of any Borrower or
any other Person, or (D) pursue any other remedy in the power of any Secured
Party whatsoever; (ii) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor, including, without limitation, any defense based on or arising out of
the lack of validity or the unenforceability of the Revolving Credit Agreement
or any other Loan Document, any of the Secured Obligations or any agreement or
instrument relating thereto or any other collateral security therefor or
guaranty or right of offset with respect thereto, at any time or from time to
time, held by any Secured Party or by reason of the cessation of the liability
of any of the Borrowers or any other Guarantor from any cause other than
indefeasible payment in full of the Secured Obligations; (iii) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (iv) any defense based upon any Secured Party’s errors or
omissions in the administration of the Secured Obligations, except behavior
which amounts to bad faith or gross negligence; (v) (A) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (B) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (C) any rights
to set-offs, recoupments and counterclaims, and (D) promptness, diligence and
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (vi) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default or nonpayment pursuant to any Loan Document or any agreement or
instrument related thereto, notices of any creation, renewal, extension, accrual
or modification of the Secured Obligations or any agreement related thereto,
notices of any extension of credit to the Borrowers and notices of any of the
matters referred to in Section 2(e) and any right to consent to any thereof; and
(vii) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.  For the avoidance of doubt, notwithstanding
anything contained herein to the contrary, in no event shall the Guarantors
waive the defense of payment in full of the Secured Obligations.

 
17

--------------------------------------------------------------------------------

 
 
(e)           Guaranty Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by Requirements of Law, any and all notice of or
proof of reliance by any Secured Party upon the guaranty contained in this
Section 2 or acceptance of the guaranty contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this Section 2; and all dealings between any of
the Borrowers and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2.  Each Guarantor understands and agrees, to
the extent permitted by applicable Requirements of Law, that the guaranty
contained in this Section 2 shall be construed as a continuing, absolute,
irrevocable, independent and unconditional guaranty of payment when due and not
collectability.  Each Guarantor agrees the guaranty contained in this Section 2
is a primary obligation of each Guarantor and not merely a contract of
surety.  Each Guarantor hereby waives, to the maximum extent permitted by
Requirements of Law, any and all defenses (other than any suit for breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in connection with any and all of the following: (i) any change in the
time, place, manner or place of payment, amendment, waiver or increase in the
Secured Obligations, (ii) any exchange, taking, or release of Collateral, (iii)
any change in the structure or existence of any of the Borrowers, (iv) any
application of Collateral to any of the Secured Obligations or (v) any other
circumstance whatsoever (other than indefeasible payment in full of the Secured
Obligations guaranteed by it hereunder) (with or without notice to or knowledge
of any of the Borrowers or such Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of any of the
Borrowers for the Secured Obligations, or of such Guarantor under the guaranty
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any of the Secured Parties may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any of the Borrowers, any other Guarantor or
any other Person or against any collateral security or guaranty for the Secured
Obligations guaranteed by such Guarantor hereunder or any right of offset with
respect thereto, and any failure by any of the Secured Parties to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any of the Borrowers, any other Guarantor or any other Person or to realize upon
any such collateral security or guaranty or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guaranty or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 
18

--------------------------------------------------------------------------------

 

(f)           Subordination of Other Obligations.   Any indebtedness of
any Borrower or any Guarantor now or hereafter held by any Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the Secured
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent, on behalf of the Secured Parties, and
shall forthwith be paid over to Administrative Agent, for the benefit of the
Secured Parties, to be credited and applied against the Secured Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.


(g)          Authority of the Guarantors or the Borrowers.  It is not necessary
for any Secured Party to inquire into the capacity or powers of any Guarantor or
any of the Borrowers or the officers, directors or any agents acting or
purporting to act on behalf of any of them.


(h)          Financial Condition of the Borrowers.   Any Loan may be made to the
Borrowers or continued from time to time, and any Hedging Obligations may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrowers at the time of any such Loan or continuation or at the time such
Hedging Obligations is entered into, as the case may be.  No Secured Party shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Borrowers.  Each
Guarantor has adequate means to obtain information from the Borrowers on a
continuing basis concerning the financial condition of the Borrowers and the
Borrowers’ ability to perform their obligations under the Loan Documents and the
Hedging Obligations, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of the Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Secured
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of the Borrowers now known or hereafter known
by any Secured Party.
 
(i)           Bankruptcy, Etc.   The obligations of the Guarantors hereunder
shall continue to be effective, and remain in full force and effect or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 
19

--------------------------------------------------------------------------------

 
 
SECTION 3.  The Security Interests.


(a)           As security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all of the Secured Obligations, each Grantor does hereby mortgage, pledge,
assign, hypothecate, set over and convey unto the Administrative Agent, for the
benefit of the Secured Parties, and does hereby grant to the Administrative
Agent, for the benefit of the Secured Parties, a first priority continuing Lien
on and Security Interest in all of the right, title and interest of such Grantor
in, to and under all of the Collateral (and all rights therein) whether now
existing or hereafter, from time to time, acquired.


(b)           The Security Interests of the Administrative Agent under this
Agreement extend to all Collateral that any Grantor may acquire, at any time,
during the continuation of this Agreement.


SECTION 4.  Grantors Remain Obligated.  Notwithstanding any other provision of
this Agreement to the contrary, (a) each Grantor shall remain liable under the
contracts or other agreements included as part of the Collateral in accordance
with their terms, and to perform all of the duties and obligations thereunder to
the same extent as if this Agreement had not been executed, (b) neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any contract or other agreement included as part of the
Collateral, by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating thereto,
(c) the exercise by the Administrative Agent of any rights under this Agreement
or otherwise in respect of the Collateral shall not release any Grantor from its
obligations under any contract or other agreement included as part of the
Collateral and (d) neither the Administrative Agent nor any Secured Party shall
be obligated to take any of the following actions with respect to any contract
or other agreement included as part of the Collateral: (i) perform any
obligation of any Grantor, (ii) make any payment, (iii) make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party, (iv) present or file any claim or
(v) take any action to enforce any performance or to collect the payment of any
amounts that may have been assigned to it or to which it may be entitled at any
time or times.


SECTION 5.   Representations and Warranties. Each Grantor represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties, as
follows:


(a)           Representations and Warranties in Credit Agreement.  In the case
of each Guarantor, the representations and warranties set forth in ARTICLE 4 of
the Revolving Credit Agreement as they relate to such Guarantor or to the Loan
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Administrative Agent and each Secured Party shall be entitled to rely on
each such representation and warranty as if fully set forth herein; provided
that each reference in each such representation and warranty to the Borrower's
knowledge shall, for the purposes of this Section 5(a), be deemed to be a
reference to such Guarantor's knowledge.

 
20

--------------------------------------------------------------------------------

 

(b)          General.


(i)           Such Grantor owns and has good and marketable title to, or valid
leasehold interest in, all of its Collateral, free and clear of any Liens other
than Permitted Liens, has rights in and has full power and authority to grant a
security interest to the Administrative Agent in such Collateral pursuant
hereto.
 
(ii)          As of the Closing Date, the type of entity of such Grantor, its
state of organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Schedule 1. Such Grantor’s name in which it has executed this Agreement is the
exact name as it appears in such Grantor’s organizational documents, as amended,
as filed with such Grantor’s jurisdiction of organization.
 
(iii)         As of the Closing Date, such Grantor has not, during the past five
(5) years, been known by or used any other corporate or fictitious name, or been
a party to any merger or consolidation, or been a party to any acquisition,
except as set forth on Schedule 2.
 
(iv)         As of the Closing Date, (A) each Grantor’s chief executive office,
(B) the locations where books or records relating to the Collateral are
maintained and (C) each Grantor’s mailing address (if different from the chief
executive office) are set forth on Schedule 3.
 
(v)          As of the Closing Date, the name and address of each bank or
institution at which any Grantor maintains Deposit Accounts or Investment
Accounts, and the account numbers for each Deposit Account and Investment
Account are set forth on Schedule 4.
 
(vi)         As of the Closing Date, all letters of credit under which any
Grantor is a beneficiary, and Grantor has obtained the consent of each issuer of
any letter of credit to the assignment of the Proceeds of the letter of credit
to the Administrative Agent are set forth on Schedule 5.
 
(vii)        Schedule 6 sets forth all of the Material Contracts as of the
Closing Date.
 
(viii)       As of the Closing Date, all Commercial Tort Claims owned by any
Grantor are set forth on Schedule 7.
 

 
21

--------------------------------------------------------------------------------

 
 
(ix)         The Security Interests constitute a legal and valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral, including the Intellectual Property included in the
Collateral, required to be perfected in accordance with the terms of the Loan
Documents and for which perfection is governed by the UCC or filing with the
United States Patent and Trademark Office or the United States Copyright Office
upon (A) in the case of Collateral in which a security interest may be perfected
by filing a financing statement under the UCC, the filing of such financing
statement, (B) the delivery to the Administrative Agent of all Collateral
consisting of Instruments and Investment Property in certificated form, in each
case properly endorsed for transfer in blank or accompanied by an undated stock
power in blank, as applicable, executed by a duly authorized officer of the
pledgor thereof, (C) the delivery to the Administrative Agent of all Collateral
consisting of Chattel Paper, (D) upon sufficient identification of Commercial
Tort Claims, (E) upon execution of a control agreement establishing the
Administrative Agent’s “control” (within the meaning of Section 8-106, 9-106 or
9-104 of the UCC, as applicable) with respect to any Investment Account or
Deposit Account, (F) upon consent of the issuer with respect to Letter of Credit
Rights and (G) to the extent not subject to Article 9 of the UCC, upon
recordation or other appropriate filings of the Security Interests in Patents,
Trademarks and Copyrights in the applicable intellectual property registries,
including the United States Copyright Office and the United States Patent and
Trademark Office.  Except to the extent that a security interest cannot be
perfected under the UCC or applicable law pursuant to clauses (A) through (G) of
the immediately preceding sentence, the Security Interests constitute or will
constitute, upon satisfaction or making of such filings, deliveries,
registrations and recordings, a perfected security interest therein superior and
prior to the rights of all other Persons therein and subject to no other Liens
(other than Permitted Liens) and are entitled to all the rights, priorities and
benefits afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfected security interests.
 
(x)          Other than financing statements, security agreements, or other
similar or equivalent documents or instruments with respect to Permitted Liens
or financing statements with respect to which the Lien has been released or for
which no valid Lien exists, no financing statement, mortgage, security agreement
or similar or equivalent document or instrument evidencing a Lien on all or any
part of the Collateral is on file or of record in any jurisdiction.  To the
knowledge of Grantors, none of the Collateral is in the possession of a Person
(other than any Grantor) asserting any claim thereto or security interest
therein, except that the Administrative Agent or its designee may have
possession of Collateral as contemplated hereby, other than such Collateral as
may be in the possession of a landlord pursuant to the terms of a lease of real
property.
 
(xi)         None of the Collateral constitutes, or is the Proceeds of, (A)
“farm products” (as defined in the UCC) or “as extracted collateral” (as defined
in the UCC) or timber to be cut.
 
(xii)        All actions and consents, including all filings, notices,
registrations and recordings necessary for the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect of the Collateral have been made or obtained,
except as set forth on Schedule 4.3 to the Revolving Credit Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(xiii)       No authorization, approval or other action by, and no notice to or
filing with any Governmental Authority is required for either (A) the pledge or
grant by any Grantor of the Security Interests purported to be created in favor
of the Administrative Agent for the benefit of the Secured Parties hereunder, or
(B) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral, except as set forth on Schedule 4.3 of the Revolving
Credit Agreement, the filings contemplated by clause (iii) above and as may be
required, in connection with the disposition of any Investment Property, by laws
generally affecting the offering and sale of Capital Stock.
 
(c)          Accounts.


(i)           No amount payable to such Grantor under or in connection with any
Accounts is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.
 
(ii)          Except for accounts in an aggregate amount not to exceed
$10,000,000 at any time, none of the obligors on any Accounts is a Governmental
Authority.
 
(iii)         The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Accounts will at such times
be accurate.
 
(d)          Inventory and Equipment. With respect to any Equipment or Inventory
of a Grantor, such Grantor has exclusive possession and control of such
Equipment and Inventory except for (i) Equipment leased by such Grantor as a
lessee or lessor or (ii) Equipment or Inventory in transit with common
carriers.  No Inventory of a Grantor is held by a Person other than a Grantor
pursuant to consignment, sale or return, sale on approval, or similar
arrangement.


(e)           Intellectual Property. No Grantor has any interest in, or title
to, as owner or exclusive licensee, of any registered Patent, registered
Trademark, or registered Copyright except as set forth on Schedule 8.


(f)           Pledged Collateral.
 
(i)           Schedule 9 sets forth under the headings “Pledged Stock”, “Pledged
LLC Interests”, “Pledged Partnership Interests” and “Pledged Trust Interests”,
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests or percentage of partnership
interests indicated on such Schedule.  There are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
 
(ii)          All the Pledged Equity Interests pledged by such Grantor hereunder
have been duly authorized and validly issued and are fully paid and
nonassessable (if applicable).
 

 
23

--------------------------------------------------------------------------------

 
 
(iii)           None of the Pledged Equity Interests is or represents interests
in Issuers that: (A) are registered investment companies, (B) are dealt in or
traded on securities exchanges or markets, (C) except for the Pledged LLC
Interests that have been certificated and delivered to Administrative Agent on
the Closing Date, have opted to be treated as Securities under Article 8 of the
UCC, (D) constitute investment company securities or (E) are held by such
Grantor in an Investment Account.1
 
(iv)           Without limiting the generality of Section 5(b)(xii), no consent
of any Person including any other general or limited partner, any other member
of a limited liability company or any other shareholder or any other trust
beneficiary is necessary in connection with the creation, perfection or first
priority status of the Security Interest in any Pledged Equity Interests or the
exercise by the Administrative Agent of the voting or other rights provided for
in this Agreement or the exercise of remedies in respect thereof.
 
(v)           All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 6.
 
(vi)           Schedule 10 sets forth under the heading “Pledged Debt
Instruments” all of the Pledged Debt Instruments owned by any Grantor and all of
such Pledged Debt Instruments have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligations of the
issuers thereof and are not in default and constitute all of the issued and
outstanding intercompany Debt.
 
(g)          Investment Accounts and Deposit Accounts.


(i)           Schedule 4 sets forth under the headings "Investment Accounts" all
of the Investment Accounts in which each Grantor has an interest.  Each Grantor
is the sole Entitlement Holder of each such Investment Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having "control" (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Investment Account or Securities or other property credited thereto.
 
(ii)           Schedule 4 sets forth under the headings "Deposit Accounts" all
of the Deposit Accounts in which each Grantor has an interest.  Each Grantor is
the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having either sole dominion and control
(within the meaning of common law) or "control" (within the meanings of Section
9-104 of the UCC) over, or any other interest in, any such Deposit Account or
any money or other property deposited therein.
 
(iii)           Each Grantor has taken all actions necessary or desirable,
including those specified in Section 6, to: (A) establish Administrative Agent’s
"control" (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Related Property constituting Certificated Securities,
Uncertificated Securities, Investment Accounts or Securities Entitlements; (B)
establish the Administrative Agent’s "control" (within the meaning of Section
9-104 of the UCC) over all Deposit Accounts; and (C) deliver all Instruments to
the Administrative Agent.
  

--------------------------------------------------------------------------------

1 Because the LLC Interests being pledged are certificated, the Issuers of the
LLC Interests need to opt-in to Article 8 so that the certificates are
securities for purposes of Article 8.
 

 
24

--------------------------------------------------------------------------------

 
 
SECTION 6.  Further Assurances; Covenants. Each Grantor hereby covenants and
agrees that:


(a)          Covenants in Credit Agreement.  Further, each Guarantor covenants
and agrees with the Secured Parties that such Guarantor shall observe, comply
with and perform each of the covenants set forth in ARTICLES 5, 6 and 7 of the
Revolving Credit Agreement applicable to such Guarantor.  To the extent the
Borrowers have agreed to cause any Guarantor to perform or observe any of the
covenants set forth in ARTICLES 5, 6 and 7 of the Revolving Credit Agreement,
such covenants shall be applicable to such Guarantor.
 
(b)          General.


(i)           Except upon thirty (30) days prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all documents,
certificates and information reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the Security Interests of the
Administrative Agent in the Collateral at the Grantors’ cost and expense, the
Grantors will not, (A) change any Grantor’s legal name or any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (B) change the location of any Grantor’s chief executive office, its
principal place of business or any office in which it maintains books or records
relating to the Collateral (including the Accounts), which locations shall be
listed on Schedule 3, (C) change its organizational structure to such extent
that any financing statement filed in connection with this Agreement would
become misleading, (D) change its organizational number issued by the Secretary
of State, or equivalent thereof, of the jurisdiction of such Grantor’s
organization or (E) change its jurisdiction of organization.
 
(ii)           Each Grantor hereby authorizes the Administrative Agent, its
counsel or its representatives, at any time and from time to time, to file
financing statements, amendments and continuation statements that describe the
collateral covered by such financing statements as “all assets of Grantor”, “all
personal property of Grantor” or words of similar effect, in such jurisdictions
as the Administrative Agent may deem necessary or desirable in order to perfect
the Security Interests granted by such Grantor under this Agreement and enable
the Administrative Agent to exercise and enforce its rights and remedies
hereunder in respect of the Collateral.  Each Grantor will, from time to time,
at its expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any filings with the United States Patent and Trademark Office or the
United States Copyright Office, Copyright or Patent filings and any filings of
financing or continuation statements under the UCC) that, from time to time, may
be necessary, or that the Administrative Agent may reasonably request, in order
to create, preserve, upgrade in rank, perfect, confirm or validate the Security
Interests or to enable the Administrative Agent to obtain the full benefits of
this Agreement, or to enable the Administrative Agent to exercise and enforce
any of its rights, powers and remedies hereunder with respect to any of its
Collateral.  Each Grantor hereby authorizes the Administrative Agent to file
financing statements, financing statement amendments or continuation statements
on behalf of such Grantor in respect of the Collateral.  Each Grantor shall pay
the costs of, or incidental to, any recording or filing of any financing
statements, financing statement amendments or continuation statements concerning
the Collateral.
 

 
25

--------------------------------------------------------------------------------

 
 
(iii)          Each Grantor will, promptly upon the request of the
Administrative Agent, provide to the Administrative Agent all information and
evidence the Administrative Agent may reasonably request concerning the
Collateral to enable the Administrative Agent to enforce the provisions of this
Agreement.
 
(iv)          Each Grantor shall take all actions necessary or reasonably
requested by the Administrative Agent in order to maintain the perfected status
of the Security Interests and to otherwise carry out the purposes of this
Agreement.
 
(v)           No Grantor shall file any amendment to, or termination of, a
financing statement naming any Grantor as debtor and the Administrative Agent as
secured party, or any correction statement with respect thereto, in any
jurisdiction until after the Termination Date.
 
(vi)          Each Grantor shall (A) keep the Collateral in good order and
repair (ordinary wear and tear excepted), and (B) promptly pay when due all
taxes, assessments, governmental charges and levies upon its Collateral or
incurred in connection with the use or operation of the Collateral or incurred
in connection with this Agreement, except (1) to the extent the validity or
amount thereof is being currently contested in good faith by appropriate
proceedings and the applicable Grantor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP; provided that such
Grantor shall in any event pay such taxes, assessments, charges, levies or
claims not later than five (5) days prior to the date of any proposed sale under
any judgment, writ or warrant of attachment entered or filed against such
Grantor or any of the Collateral as a result of the failure to make such payment
or (2) where the failure to make such payment could not reasonably be expected
to result in a Material Adverse Effect.
 
(vii)         If any Collateral is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor and the
Administrative Agent so requests during the continuance of an Event of Default,
each Grantor shall (A) notify such Person in writing of the Administrative
Agent’s security interest therein, (B) instruct such Person to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (C) use commercially reasonable efforts
to obtain a written acknowledgment from such Person that it is holding such
Collateral for the benefit of the Administrative Agent.
 
(viii)        Each Grantor shall defend its title, and use commercially
reasonable efforts to defend its interest in and to, and the Security Interests
in, the Collateral against the claims and demands of all Persons.
 

 
26

--------------------------------------------------------------------------------

 
 
(ix)           ACI shall use its commercially reasonable efforts to obtain the
approval of the PUC in the State of Arizona to the grant of a Lien by ACI in
favor of Administrative Agent on the Arizona Collateral.
 
(x)           On or before the sixtieth (60th) day after the Closing Date, the
Grantors shall have (i) terminated the UCC financing statements set forth on
Annex 1 to this Agreement (ii) delivered to Administrative Agent either (A)
stock certificates evidencing 65% of the Pledged Foreign LLC Interests, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof or (B) stock certificates
evidencing the Pledged Foreign LLC Interests, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof transferring 65% of the interests evidenced by such
certificates.
 
(c)           Accounts, Etc.


(i)            Each Grantor shall not grant or extend the time for payment of
any Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, in each case, other than as
normal and customary in the ordinary course of a Grantor’s business.
 
(ii)           With respect to any Accounts in excess of $100,000 individually
or $250,000 in the aggregate that is evidenced by, or constitutes, Chattel Paper
or Instruments, each Grantor shall cause each originally executed copy thereof
to be delivered to the Administrative Agent (or its agent or designee)
appropriately indorsed to the Administrative Agent or indorsed in blank:  (i)
with respect to any such Accounts in existence on the date hereof, on or prior
to the date hereof and (ii) with respect to any such Accounts hereafter arising,
within ten (10) days of such Grantor acquiring rights therein.  With respect to
any Accounts in excess of $100,000 individually or $250,000 in the aggregate
which would constitute "electronic chattel paper" under Article 9 of the UCC,
each Grantor shall take all steps necessary to give the Administrative Agent
control over such Accounts (within the meaning of Section 9-105 of the
UCC):  (A) with respect to any such Accounts in existence on the date hereof, on
or prior to the date hereof and (B) with respect to any such Accounts hereafter
arising, within ten (10) days of such Grantor acquiring rights therein.  Any
Account not otherwise required to be delivered or subjected to the control of
the Administrative Agent in accordance with this subsection (iii) shall be
delivered or subjected to such control upon request of the Administrative Agent.
 
(d)           Equipment No Grantor shall permit any Equipment constituting
Collateral to become a fixture to real estate or an accession to other personal
property unless such real estate or personal property is the subject of a
“fixture filing” (as such term defined in the UCC) creating a perfected Lien in
favor of the Administrative Agent other than with respect to Equipment installed
in the ordinary course of business of such Grantor.

 
27

--------------------------------------------------------------------------------

 
 
(e)           Intellectual Property. Whenever a Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any equivalent office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Administrative Agent within five (5) Business
Days after the last day of the fiscal quarter in which such filing occurs.  Upon
the request of the Administrative Agent, each Grantor shall, promptly execute
and deliver to the Administrative Agent any document required to acknowledge,
confirm, register, record, or perfect the Administrative Agent's interest in any
part of the Intellectual Property, whether now owned or hereafter acquired.


(f)           Pledged Collateral.


(i)           If any Grantor shall become entitled to receive or shall receive
any Certificated Security (including any Additional Pledged Collateral
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization) or any stock option or similar rights in
respect of the Pledged Equity Interests of any Issuer, including such Additional
Pledged Collateral which is in addition to, in substitution of, as a conversion
of, or in exchange for, any ownership interests of the Pledged Equity Interests
previously pledged hereunder, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Administrative Agent, hold the same in
trust for the Administrative Agent and promptly deliver the same forthwith to
the Administrative Agent in the exact form received, duly endorsed by such
Grantor to the Administrative Agent, if required, together with an undated
transfer power covering such certificate duly executed in blank by such Grantor,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations.  During the
continuance of any Event of Default, any sums paid upon or in respect of the
Pledged Equity Interests upon the liquidation or dissolution of any Issuer
(except any liquidation or dissolution of any Loan Party in accordance with the
Revolving Credit Agreement) shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the Secured
Obligations.  If any property shall be distributed upon or with respect to the
Pledged Equity Interests pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations.  If any sums of money or property so paid
or distributed in respect of the Pledged Equity Interests shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
Administrative Agent for the benefit of the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the Secured
Obligations.
 

 
28

--------------------------------------------------------------------------------

 
 
(ii)           Each Grantor shall not permit any Pledged LLC Interests or
Pledged Partnership Interests to (A) be dealt in or traded on a securities
exchange or in a securities market, (B) by its terms expressly provide that it
is a Security governed by Article 8 of the UCC, (C) be an investment company
security, (D) be held in an Investment Account or (E) constitute a Security or
Financial Asset, in each case without (1) in the case of any Certificated
Security, delivering such Certificated Security to the Administrative Agent,
together with an undated stock (or analogous) power in blank executed by a duly
authorized officer of the pledgor thereof and (2) in the case of any
Uncertificated Security, executing and delivering, and causing the applicable
Issuer to execute and deliver, to the Administrative Agent an Uncertificated
Securities Account Control Agreement or Securities Account Control Agreement, as
applicable, and such other agreements, documents and instruments as the
Administrative Agent may reasonably require.
 
(iii)           Such Grantor shall deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including, within five (5) days of receipt thereof, Additional Pledged
Collateral), whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent. While an Event of Default exists, the Administrative Agent
shall have the right, at any time, in its discretion and without notice to any
Grantor, (A) to transfer to or to register in its name or in the name of its
nominees any Pledged Collateral and (B) to exchange any certificate or
instrument representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations.  Except as expressly permitted
by the Revolving Credit Agreement, such Grantor shall not grant “control”
(within the meaning of such term under Article 9-106 of the UCC) over any
Investment Property to any Person other than the Administrative Agent.
 
(iv)           If any amount in excess of $100,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an Instrument or tangible Chattel Paper, such Grantor shall
promptly deliver such Instrument or tangible Chattel Paper to the Administrative
Agent, duly executed in a manner reasonably satisfactory to the Administrative
Agent, or, if consented to by the Administrative Agent, shall mark all such
Instruments with the following legend:  “This writing and the obligations
evidenced or secured hereby are subject to the security interest of SunTrust
Bank, as Administrative Agent, and any purchase or other transfer of this
interest is a violation of the rights of SunTrust Bank, as Administrative
Agent.”
 
(v)           Grantor shall maintain the Security Interest in such Grantor’s
Pledged Collateral as a perfected security interest having at least the priority
described in Section 3 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever.  At any time and from time to
time, upon the written request of the Administrative Agent, and at the sole
expense of such Grantor, such Grantor will promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Grantor.
 

 
29

--------------------------------------------------------------------------------

 
 
(vi)         Grantor shall notify the Administrative Agent of any default under
any Pledged Debt Instruments that could reasonably be expected to result in,
either individually or in the aggregate, a Material Adverse Effect.
 
(g)          Deposit Accounts, Chattel Paper, Investment Property and Letters of
Credit.


(i)           Upon five (5) Business Days after written request by the
Administrative Agent, the Grantors shall update the list of Deposit Accounts and
Investment Accounts set forth on Schedule 4 hereto.
 
(ii)           Each Grantor shall, within ten (10) days after written request by
the Administrative Agent, in the case of Investment Accounts now maintained, or
hereafter opened, deliver to the Administrative Agent Securities Account Control
Agreements, executed by such Grantor, the institution at which the Investment
Account is located and the Administrative Agent.
 
(iii)          No Grantor shall become the beneficiary of any letter of
credit  with a face amount in excess of $100,000 unless the issuer of the letter
of credit has consented to the assignment of the Proceeds of such letter of
credit to the Administrative Agent; provided, that such assignment to be in form
and substance satisfactory to the Administrative Agent.
 
(iv)          Each Grantor at any time and from time to time, will (A) take such
steps as the Administrative Agent may reasonably request for the Administrative
Agent to obtain “control” of any Investment Property, with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (B) insure the continued perfection and priority of
the Security Interests in any of the Collateral and of the preservation of its
rights therein.  Each Grantor shall take all steps necessary to grant the
Administrative Agent control of all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act.
 
In addition to the foregoing, if any Issuer of Investment Property is located in
a jurisdiction outside of the United States of America, each Grantor shall take
such additional actions, including causing the Issuer to register the pledge on
its books and records or making such filings or recordings, in each case as may
be necessary or advisable, under the laws of such Issuer’s jurisdiction to
insure the validity, perfection and priority of the Security Interest.

 
(h)          Commercial Tort Claims.  Each Grantor shall promptly (and in any
event within 5 Business Days of the acquisition of such Commercial Tort
Claim) notify the Administrative Agent in writing of any Commercial Tort Claim
by or in favor of any Grantor in excess of $100,000, providing a reasonable
description and summary thereof and hereby authorizes the filing of additional
financing statements or amendments to existing financing statements describing
such Commercial Tort Claims, and, if necessary, shall execute a supplement to
this Agreement granting a Security Interest in such Commercial Tort Claim to the
Administrative Agent.

 
30

--------------------------------------------------------------------------------

 
 
SECTION 7.  Reporting and Recordkeeping.  Each Grantor covenants and agrees with
the Administrative Agent that, from and after the date of this Agreement and
until the termination of this Agreement pursuant to Section 16(a):


(a)           Maintenance of Records Generally.  Each Grantor will mark its
books and records pertaining to its Collateral to evidence this Agreement and
the Security Interests.


(b)           Notices.  In addition to any other notices required under this
Agreement, each Grantor will advise the Administrative Agent promptly, but in no
event later than three (3) days after the occurrence thereof, in reasonable
detail, (i) of any Lien or claim made or asserted against any material portion
of the Collateral that is not expressly permitted by the terms of this Agreement
or the Revolving Credit Agreement, and (ii) of the occurrence of any other event
which could reasonably be expected to have a Material Adverse Effect on the
aggregate value of the Collateral or on the validity, perfection or priority of
the Security Interests.


SECTION 8.  General Authority.  Each Grantor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney-in-fact, with full power of
substitution, in the name of such Grantor, the Administrative Agent or
otherwise, for the sole use and benefit of the Administrative Agent on its
behalf and on behalf of the Secured Parties, but at such Grantor’s expense, to
exercise, at any time, all or any of the following powers:


(i)           to file the financing statements, financing statement amendments
and continuation statements referred to in Section 6(b)(ii) and Section 6(h);
 
(ii)          to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;
 
(iii)         to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Administrative Agent in its sole
discretion, any such payments made by the Administrative Agent to become
obligations of such Grantor to the Administrative Agent, due and payable
immediately without demand;
 
(iv)         to ask, demand, sue for, collect, compromise, receive and give
acquittance for any and all monies due or to become due with respect to any
Collateral or by virtue thereof;
 
(v)          to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (ii) above;
 

 
31

--------------------------------------------------------------------------------

 
 
(vi)          to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or appropriate to accomplish
the purposes of this Agreement or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral;
 
(vii)         to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral; and
 
(viii)        generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and to do, at the Administrative Agent's option and such Grantor's
expense, at any time or from time to time, all acts and things that the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent's security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.
 
provided, however, that the powers described in clauses (iii) through (viii)
above may be exercised by the Administrative Agent only if an Event of Default
has occurred and is continuing.  The appointment as attorney-in-fact under this
Section 8 is irrevocable and coupled with an interest.


SECTION 9.  Remedies Upon an Event of Default.
 
(a)          General.  If any Event of Default has occurred and is continuing:


(i)           The Administrative Agent may, without further notice to the
Grantors, exercise all rights and remedies under this Agreement or any other
Loan Document or that are available to a Secured Party upon default under the
UCC, or that are otherwise available at law or in equity, at any time, in any
order and in any combination, including collecting any and all Secured
Obligations from the Grantors, and, in addition, the Administrative Agent or its
designee may sell the Collateral or any part thereof at public or private sale,
for cash, upon credit or for future delivery, and at such price or prices as the
Administrative Agent may deem satisfactory.  The Administrative Agent shall give
the Grantors no less than ten (10) days prior written notice of the time and
place of any sale or other intended disposition of Collateral, except for any
Collateral that is perishable or threatens to decline speedily in value or is of
a type customarily sold on a recognized market, in which case the Administrative
Agent shall give notice of such sale as early as possible.  Each Grantor agrees
that any such notice constitutes “reasonable notification” within the meaning of
Section 9-611 of the UCC (to the extent such Section or any successor provision
under the UCC is applicable).
 

 
32

--------------------------------------------------------------------------------

 
 
(ii)           The Administrative Agent or any Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent to the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the
Administrative Agent, as administrative agent for and representative of the
Secured Parties, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent at such sale. Each
Grantor agrees to execute and deliver such documents and take such other action
as the Administrative Agent deems necessary or advisable in order that any such
sale may be made in compliance with law.  Upon any such sale, the Administrative
Agent shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral so sold.  Each purchaser at any such sale shall hold the
Collateral so sold to it absolutely free from any claim or right of any kind,
including any equity or right of redemption of the Grantors.  To the extent
permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted.  The notice (if any) of such sale shall (i) in
case of a public sale, state the time and place fixed for such sale, and (ii) in
the case of a private sale, state the day after which such sale may be
consummated.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale.  At any such sale, Collateral may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
determine.  The Administrative Agent shall not be obligated to make any such
sale pursuant to any such notice.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned, from time to time, by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.  In case of any sale of all or any part of the Collateral on
credit or for future delivery, such Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
but the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for such Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like
notice.  The Administrative Agent, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction.  Each
Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Administrative Agent to collect such deficiency.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent, that the
Administrative Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities.  Nothing in this Section shall in any way alter the rights of
the Administrative Agent hereunder.
 

 
33

--------------------------------------------------------------------------------

 
 
(iii)          The Administrative Agent may sell the Collateral without giving
any warranties as to the Collateral.  The Administrative Agent may specifically
disclaim or modify any warranties of title or the like.  This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.
 
(iv)          For the purpose of enforcing any and all rights and remedies under
this Agreement, the Administrative Agent may (A) require any Grantor to, and
each Grantor agrees that it will, at the joint and several expense of the
Grantors, and upon the Administrative Agent’s request, forthwith assemble all or
any part of its Collateral as directed by the Administrative Agent and make it
available at a place designated by the Administrative Agent which is, in the
Administrative Agent’s opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(B) to the extent permitted by Requirements of Law, enter, with or without
process of law and without breach of the peace, any premises where any such
Collateral is or may be located and, without charge or liability to the
Administrative Agent, seize and remove such Collateral from such premises, (C)
have access to and use such Grantor’s books and records, computers and software
relating to the Collateral, and (D) prior to the disposition of any of the
Collateral, store or transfer such Collateral without charge in or by means of
any storage or transportation facility owned or leased by such Grantor, process,
repair or recondition such Collateral or otherwise prepare it for disposition in
any manner and, to the extent the Administrative Agent deems appropriate and in
connection with such preparation and disposition, use without charge any
Intellectual Property used by such Grantor.
 
(v)          Without limiting the generality of the foregoing, if any Event of
Default has occurred and is continuing:
 
(A)           Upon the Administrative Agent’s request, each Grantor will
promptly notify each Account Debtor, in respect of any Account or Instrument of
such Grantor that constitutes Collateral, that such Collateral has been assigned
to the Administrative Agent hereunder and that any payments due or to become due
in respect of such Collateral are to be made directly to the Administrative
Agent.  Notwithstanding the foregoing, each Grantor hereby authorizes the
Administrative Agent, upon the occurrence and during the continuance of an Event
of Default: (1) to directly contact and notify the Account Debtors or obligors
under any Accounts of the assignment of such Collateral to the Administrative
Agent; (2) to direct such Account Debtor or obligors to make payment of all
amounts due or to become due thereunder directly to the Administrative Agent;
and (3) upon such notification and at the expense of such Grantor, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done.  Once any such notice has been given to any such Account Debtor
or other Person obligated on the Collateral, such Grantor shall not give any
contrary instructions to such Account Debtor or other Person without the
Administrative Agent’s prior written consent.  If, notwithstanding the giving of
any notice, any such Account Debtor or other Person shall make payments to a
Grantor, such Grantor shall hold all such payments it receives in trust for the
Administrative Agent, for the account of the Secured Parties, and shall
immediately, upon receipt, deliver the same to the Administrative Agent.
 

 
34

--------------------------------------------------------------------------------

 
 
(B)           The Administrative Agent may establish or cause to be established
one or more lockboxes or other arrangements for the deposit of Proceeds of such
Accounts, and in such case, each Grantor shall cause to be forwarded to the
Administrative Agent, on a daily basis, all checks and other items of payment
and deposit slips related thereto for deposit in such lockboxes.
 
(b)          Intellectual Property.  If any Event of Default has occurred and is
continuing:


(i)           The Administrative Agent may (without assuming any obligations or
liability thereunder), at any time and from time to time, enforce (and shall
have the exclusive right to enforce) against any licensee or sublicensee all
rights and remedies of any Grantor in, to and under any Licenses and take or
refrain from taking any action in connection therewith.  Each Grantor hereby
releases the Administrative Agent from, and agrees to hold the Administrative
Agent free and harmless from and against any claims arising out of, any lawful
action so taken or omitted to be taken with respect hereto, except for the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a final and non-appealable decision of a court of competent jurisdiction.
 
(ii)          Upon request by the Administrative Agent, each Grantor agrees to
execute and deliver to the Administrative Agent powers of attorney, in form and
substance satisfactory to the Administrative Agent, for the implementation of
any lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property.  In the event of any such disposition
pursuant to this Section, each such Grantor shall supply to the Administrative
Agent (A) its know-how and expertise relating to the manufacture and sale of the
products bearing Trademarks or the products or services made or rendered in
connection with Patents or Copyrights, and (B) its customer lists and other
records relating to such Intellectual Property and the distribution of said
products.
 
(iii)         Solely for the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 9 and at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, to the extent
it has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license, or sublicense any Intellectual Property, now
owned or hereafter acquired by such Grantor, and wherever the same may be
located.
 

 
35

--------------------------------------------------------------------------------

 

(c)          Pledged Collateral.  If any Event of Default has occurred and is
continuing:
 
(i)           The Administrative Agent may transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral,
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
exercise the voting (if any) and all other rights as a holder with respect
thereto, collect and receive all cash dividends, interest, principal and other
distributions made thereon and otherwise act with respect to the Pledged
Collateral as though Administrative Agent was the outright owner thereof. EACH
GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS ADMINISTRATIVE AGENT UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUATION OF SUCH EVENT
OF DEFAULT, AS THE PROXY AND ATTORNEY-IN-FACT OF SUCH GRANTOR WITH RESPECT TO
THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED COLLATERAL, WITH
FULL POWER OF SUBSTITUTION TO DO SO.  THE APPOINTMENT OF ADMINISTRATIVE AGENT AS
PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL THE TERMINATION DATE.  IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED
COLLATERAL, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUATION OF SUCH EVENT OF DEFAULT, THE APPOINTMENT OF ADMINISTRATIVE AGENT
AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS OR OTHER EQUITY OWNERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS
OR OTHER EQUITY OWNERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE
EFFECTIVE AUTOMATICALLY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING
THE CONTINUATION OF SUCH EVENT OF DEFAULT AND WITHOUT THE NECESSITY OF ANY
ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF).  NOT IN LIMITATION OF THE
FOREGOING, each Grantor consents to the transfer of any Pledged Partnership
Interest, any Pledged LLC Interest and any Pledged Trust Interest to the
Administrative Agent or its nominee after the occurrence and during the
continuance of an Event of Default and to the substitution of the Administrative
Agent or its nominee as a partner in any partnership, as a member in any limited
liability company or as a beneficiary in any trust agreement, with all the
rights and powers related thereto.  NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO.
 

 
36

--------------------------------------------------------------------------------

 

(ii)          If, at any time when Administrative Agent shall determine to
exercise its right to sell the whole or any part of the Pledged Equity Interests
hereunder, such Pledged Equity Interests or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act of 1933, as amended (or any similar statute then in effect) (the “Act”),
Administrative Agent may, in its discretion (subject only to applicable
requirements of law), sell such Pledged Equity Interests or part thereof by
private sale in such manner and under such circumstances as Administrative Agent
may deem necessary or advisable, but subject to the other requirements of this
Section 9, and shall not be required to effect such registration or to cause the
same to be effected.  Without limiting the generality of the foregoing, in any
such event, Administrative Agent in its discretion (x) may, in accordance with
applicable securities laws, proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged Equity
Interests or part thereof could be or shall have been filed under said Act (or
similar statute), (y) may approach and negotiate with a single possible
purchaser to effect such sale, and (z) may restrict such sale to a purchaser who
is an accredited investor under the Act and who will represent and agree that
such purchaser is purchasing for its own account, for investment and not with a
view to the distribution or sale of such Pledged Equity Interests or any part
thereof.  In addition to a private sale as provided above in this Section
9(c)(ii), if any of the Pledged Equity Interests shall not be freely
distributable to the public without registration under the Act (or similar
statute) at the time of any proposed sale pursuant to this Section 9(c)(ii),
then the Administrative Agent shall not be required to effect such registration
or cause the same to be effected but, in its discretion (subject only to
applicable requirements of law), may require that any sale hereunder (including
a sale at auction) be conducted subject to restrictions:
 
(A)          as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;
 
(B)          as to the content of legends to be placed upon any certificates
representing the Pledged Equity Interests sold in such sale, including
restrictions on future transfer thereof;
 
(C)          as to the representations required to be made by each Person
bidding or purchasing at such sale relating to that Person’s access to financial
information about any Grantor and such Person’s intentions as to the holding of
the Pledged Equity Interests so sold for investment for its own account and not
with a view to the distribution thereof; and
 
(D)          as to such other matters as Administrative Agent may, in its
discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.
 

 
37

--------------------------------------------------------------------------------

 
 
(iii)           Grantors recognize that Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests and may be
compelled to resort to one or more private sales thereof in accordance with
clause (c) above.  Each Grantor also acknowledges that any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit an Issuer to register such
securities for public sale under the Act, or under applicable state securities
laws, even if such Grantor and the Issuer would agree to do so.
 
(d)           Enforcement by Administrative Agent Only.  The Administrative
Agent, on behalf of the Secured Parties, and, by accepting the benefits of this
Agreement, the Secured Parties, expressly acknowledge and agree that this
Agreement may be enforced only by the action of the Administrative Agent and
that no other Secured Party shall have any right individually to seek to enforce
or to enforce this Agreement or to realize upon the collateral security to be
granted hereby, it being understood and agreed that such rights and remedies
shall be exercised exclusively by the Administrative Agent, for the benefit of
the Secured Parties, upon the terms of this Agreement.


SECTION 10.  Limitation on the Administrative Agent’s Duty in Respect of
Collateral.


(a)           The powers conferred on the Administrative Agent hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Administrative Agent or any Secured Party to
exercise any such powers.  The Administrative Agent and the Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.  The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.  Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise.  If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the expenses of the Administrative
Agent incurred in connection therewith shall be payable by each Grantor under
Section 13 of this Agreement.
 

 
38

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall not be liable or responsible for
any loss or damage to any of the Grantors’ Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehouseman,
carrier, forwarding agency, consignee or other agent or bailee selected by the
Administrative Agent in good faith.
 
(c)           Neither the Administrative Agent nor any Secured Party shall be
required to marshal any present or future Collateral for, or other assurance of
payment of, the Secured Obligations or to resort to such Collateral or other
assurances of payment in any particular order.  All of the rights of the
Administrative Agent hereunder and the Administrative Agent or any other Secured
Party in respect of such Collateral and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Administrative Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefit of all such laws.
 
SECTION 11.  Application of Proceeds. All monies collected by the Administrative
Agent upon the sale or other disposition of any Collateral pursuant to: (i) the
enforcement of this Agreement; (ii) the exercise of any of the remedial
provisions hereof, together with all other monies received by the Administrative
Agent hereunder (including all monies received in respect of post-petition
interest) as a result of the enforcement or exercise of any remedial rights
hereunder; (iii) any distribution of any Collateral upon the bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of the obligations and
indebtedness of any Grantor, or the application of any Collateral to the payment
thereof or any distribution of Collateral upon the liquidation or dissolution of
any Grantor; or (iv) the winding up of the assets or business of any Grantor; in
each case shall be applied in the manner set forth in the Revolving Credit
Agreement.  It is understood and agreed that each Grantor shall remain liable to
the Secured Parties to the extent of any deficiency between (x) the amount of
the Proceeds of the Collateral received by the Administrative Agent hereunder
and (y) the aggregate amount of the Secured Obligations.


SECTION 12.  Appointment of Co-Agents.  At any time or times, in order to comply
with any legal requirement in any jurisdiction, the Administrative Agent may
appoint another bank or trust company or one or more other Persons reasonably
acceptable to the Secured Parties and, so long as no Event of Default has
occurred or is continuing, the Grantors, either to act as co-agent or co-agents,
jointly with the Administrative Agent, or to act as separate agent or agents on
behalf of the Administrative Agent and the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and specified in the instrument of appointment (which may, in the
discretion of the Administrative Agent, include provisions for the protection of
such co-agent or separate agent similar to the provisions of this Section 12).

 
39

--------------------------------------------------------------------------------

 
 
SECTION 13.  Indemnity; Expenses.


(a)           Each Grantor jointly and severally agrees to indemnify, reimburse
and hold the Administrative Agent and each other Secured Party and their
respective successors, assigns, employees, officers, directors, affiliates,
agents and servants (hereinafter in this Section referred to individually as an
“Indemnitee,” and, collectively, as “Indemnitees”) harmless from any and all
liabilities, obligations, losses, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs, expenses or disbursements
(including attorneys’ fees and expenses) of whatsoever kind and nature imposed
on, asserted against or incurred by any of the Indemnitees in any way relating
to or arising out of this Agreement, any other Loan Document or any other
document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including latent or other defects,
whether or not discoverable), including the violation by any Grantor of the laws
of any country, state or other governmental body or unit, any tort (including
claims arising or imposed under the doctrine of strict liability, or for or on
account of injury to or the death of any Person (including any Indemnitee), or
property damage), or contract claim; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, injuries, penalties, claims, demands, actions,
suits, judgments or related costs, expenses or disbursements (i) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by any Grantor against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder, if such Grantor has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Each Grantor agrees that upon
written notice by any Indemnitee of the assertion of such a liability,
obligation, loss, damage, injury, penalty, claim, demand, action, suit or
judgment, such Grantor shall assume full responsibility for the defense
thereof.  Each Indemnitee agrees to promptly notify such Grantor of any such
assertion of which such Indemnitee has knowledge.


(b)           Without limiting the application of subsection (a) above, each
Grantor agrees, jointly and severally, to pay or reimburse the Administrative
Agent upon demand for any and all reasonable fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Security Interests in the Collateral, including all fees
and taxes in connection with the recording or filing of instruments and
documents in public offices, payment or discharge of any taxes or Liens upon or
in respect of the Collateral, premiums for insurance with respect to the
Collateral and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Administrative Agent’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral.
 
(c)           If and to the extent that the obligations of any Grantor under
this Section are unenforceable for any reason, such Grantor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations that is permissible under Requirement of Law.  This Section 13 shall
survive the termination of this Agreement.
 
 
40

--------------------------------------------------------------------------------

 

SECTION 14.  Security Interest Absolute.


All rights of the Administrative Agent, the Security Interests, and all
obligations of the Grantors’ hereunder, shall be absolute and unconditional
irrespective of:


(a)          the bankruptcy, insolvency or reorganization of any Grantor or any
of their Subsidiaries;


(b)          any lack of validity or enforceability of any Loan Document;


(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Loan Documents including any
increase in the Secured Obligations resulting from the extension of additional
credit to any Grantor or any of their Subsidiaries or otherwise;


(d)          any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any guarantee, for all or any of the Secured Obligations;


(e)          any manner of application of Collateral, or Proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any Collateral for all or any part of the Secured Obligations or
any other assets of any Grantor or any of their Subsidiaries;


(f)           any change, restructuring or termination of the structure or
existence of any Grantor or any of their Subsidiaries; or

 
(g)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third party grantor.


SECTION 15.  Additional Grantors. If, pursuant to Section 5.10 of the Revolving
Credit Agreement, the Borrowers shall be required to cause any Person that is
not a Grantor to become a Grantor hereunder, such Person shall execute and
deliver to the Administrative Agent a Guaranty and Security Agreement Supplement
substantially in the form of Exhibit D hereto and shall thereafter for all
purposes be party hereto as a “Grantor” and “Guarantor”, if applicable, having
the same rights, benefits and obligations as a Grantor and Guarantor,
respectively, initially party hereto.  The execution and delivery of any
instrument adding an additional Grantor and Guarantor, if applicable, as a party
to this Agreement shall not require the consent of any other Grantor
hereunder.  The rights and obligations of each Grantor as a “Grantor” and
“Guarantor” hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
 
 
41

--------------------------------------------------------------------------------

 

SECTION 16.  Termination of Security Interests; Release of Collateral.


(a)           On the Termination Date, the Security Interests shall terminate
and all rights to the Collateral shall revert to the Grantors.


(b)          In the event that any part of the Collateral or any Grantor is
sold, dissolved or otherwise disposed of strictly in accordance with the terms
of the Loan Documents and the Proceeds of any such sale, disposition,
dissolution or other release are applied strictly in accordance with the terms
of the Loan Documents, to the extent required to be so applied, the
Administrative Agent, upon request of Grantor, shall confirm to such Grantor in
writing that such Collateral or such Grantor will be sold, disposed of, released
or dissolved free and clear of the Secured Obligations and/or the Security
Interests created by this Agreement and all rights to such Collateral shall
revert back to such Grantor and the Administrative Agent, at the request and
expense of the relevant Grantor, will take such actions as set forth in
subsection (d) of this Section 16 following such release.


(c)           At any time that any Grantor desires written confirmation in
accordance with subsection (b) of this Section 16 that any part of the
Collateral of any Grantor be sold, dissolved or otherwise disposed of strictly
in accordance with the terms of the Loan Documents, such Grantor shall deliver
to the Administrative Agent a certificate signed by a Responsible Officer of
such Grantor stating that the release of the respective Collateral is permitted
strictly in accordance with the terms of the Loan Documents and the Proceeds of
any such sale, disposition, dissolution or other release are applied strictly in
accordance with the terms of the Loan Documents, to the extent required to be so
applied.


(d)           Upon any such termination of the Security Interests or release of
such Collateral pursuant to such Grantor’s satisfaction of the condition set
forth in subsection (c) of this Section 16 and the Administrative Agent’s
written notification of compliance therewith, the Administrative Agent will, at
the expense of such Grantor, deliver to such Grantor any Collateral held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request, but without recourse or
warranty to the Administrative Agent, including written authorization to file
termination statements to evidence the termination of the Security Interests in
such Collateral.


(e)           The Administrative Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Collateral by it in
accordance with (or which the Administrative Agent in the absence of gross
negligence or willful misconduct believes to be in accordance with) this
Section 16.


SECTION 17.  Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to any Requirement of Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 
42

--------------------------------------------------------------------------------

 
 
SECTION 18.  Notices.  All notices, requests and other communications hereunder
shall be given in the manner provided for in Section 10.1 of the Revolving
Credit Agreement and shall be given to: (a) the Borrowers and the Administrative
Agent at their respective addresses for notices provided for Section 10.1 of the
Revolving Credit Agreement and (b) each other Grantor c/o the Borrowers at their
address for notices provided for in the Revolving Credit Agreement.


SECTION 19.  No Waiver; Remedies Cumulative.  No failure or delay by the
Administrative Agent in exercising any right or remedy hereunder, and no course
of dealing between any Grantor on the one hand and the Administrative Agent or
any Secured Party on the other hand shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy hereunder or any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right or remedy hereunder or thereunder.  The rights and remedies
herein and in the other Loan Documents are cumulative and not exclusive of any
rights or remedies that the Administrative Agent would otherwise have.  No
notice to or demand on any Grantor not required hereunder in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the Administrative Agent’s rights to any
other or further action in any circumstances without notice or demand.


SECTION 20.  Successors and Assigns.  This Agreement and all obligations of each
Grantor hereunder shall be binding upon the successors and assigns of such
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of the Administrative Agent, for
the benefit of the Secured Parties, hereunder, inure to the benefit of the
Administrative Agent, the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Lien granted to the Administrative Agent for the benefit of
the Secured Parties hereunder.  No Grantor may assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Agreement without
the prior written consent of the Secured Parties.


SECTION 21.  Amendments.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent on behalf of the Secured Parties and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
 
43

--------------------------------------------------------------------------------

 

SECTION 22.  Governing Law; Waiver of Jury Trial.


(a)           THIS AGREEMENT AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH GRANTOR HEREBY
CONSENTS TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, AND IRREVOCABLY
AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH GRANTOR EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM OF ANY AND ALL NON CONVENIENS.  EACH GRANTOR HEREBY WAIVES PERSONAL
SERVICE PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH GRANTOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO ADMINISTRATIVE BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT
AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.


(b)           EACH GRANTOR AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH GRANTOR AND ADMINISTRATIVE AGENT ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH GRANTOR
AND ADMINISTRATIVE AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.


SECTION 23.  Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.


SECTION 24.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by telecopy), but all of which shall together constitute one and the
same instrument.  Delivery of an executed counterpart of this Agreement by
facsimile shall be equally effective as delivery of an original executed
counterpart.

 
44

--------------------------------------------------------------------------------

 
 
SECTION 25.  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


SECTION 26.  Setoff Rights .  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Secured Party shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Guarantors, any such notice being expressly waived by the
Guarantors to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Guarantors at any time held or other obligations at any time owing by
such Secured Party to or for the credit or the account of the Guarantors against
any and all Secured Obligations held by such Secured Party, irrespective of
whether such Secured Party shall have made demand hereunder and although such
Secured Obligations may be contingent or unmatured.  Each Secured Party agrees
promptly to notify the Administrative Agent and the applicable Guarantor after
any such set-off and any application made by such Secured Party; provided, that
the failure to give such notice shall not affect the validity of such set-off
and application.  Each Secured Party agrees to apply all amounts collected from
any such set-off to the Secured Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Guarantors to such Secured
Party.  Any Secured Party exercising a right of set off under this Section 26
shall purchase for cash (and the other Secured Parties shall sell) interests in
each of such other Secured Party’s Pro Rata Share of the Secured Obligations as
would be necessary to cause all Secured Parties to share the amount so set off
with each other Secured Party in accordance with their respective Pro Rata Share
of the Secured Obligations.


[Signatures on Following Page]

 
45

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the day and year first above written.
 
GRANTORS:
ABOVENET, INC.
       
 By:
/s/ Robert Sokota
 
Name: 
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary
       
ABOVENET COMMUNICATIONS, INC.
       
 By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary
       
ABOVENET OF UTAH, L.L.C.
       
 By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary
       
ABOVENET OF VA, L.L.C.
       
 By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



 (Signature Page to Guaranty and Security Agreement)

 

--------------------------------------------------------------------------------

 



 
ABOVENET INTERNATIONAL, INC.
       
 By:
/s/ Robert Sokota
 
Name: 
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



(Signature Page to Guaranty and Security Agreement)

 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
SUNTRUST BANK, as Administrative Agent
       
 By:
/s/ Kevin Curtin
 
Name: 
Kevin Curtin
 
Title:
Vice President



(Signature Page to Guaranty and Security Agreement)

 

--------------------------------------------------------------------------------

 
 
Schedule 1


Jurisdiction of Organization; Organizational Identification Number; Legal Name




Full Legal Name
Type of Entity
State of Organization
Organizational Identification Number
Federal Employer Identification Number
AboveNet, Inc.
Corporation
Delaware
2332346
11-3168327
AboveNet Communications, Inc.
Corporation
Delaware
2842465
13-3982836
AboveNet of Utah, L.L.C.
Limited liability company
Delaware
3218486
06-834263
AboveNet of VA, L.L.C.
Limited liability company
Virginia
S025488
13-3982862
AboveNet International, Inc.
Corporation
Delaware
2988988
13-4039997

 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2




Names; Trade Names; Merger Partners




ACI has registered a DBA “AboveNet Media Networks” and has used such name within
the last five years.
 
 
2

--------------------------------------------------------------------------------

 
 
Schedule 3




Chief Executive Office; Mailing Addresses; Locations of Books and Records




Chief Executive Office:


360 Hamilton Avenue
White Plains, NY  10601




Mailing Addresses of Grantors:


360 Hamilton Avenue
White Plains, NY  10601




Locations of books and records:


360 Hamilton Avenue
White Plains, NY  10601
 
 
3

--------------------------------------------------------------------------------

 
 
Schedule 4




Deposit/Investment Accounts




Bank Name
Account Number
Bank Address
Description of Account
       
Abovenet, Inc
     
Wells Fargo Bank, National Association
2000029949865
50 Main St., White Plains, NY 10606
Checking Acct
       
Abovenet Communications, Inc.
     
Wells Fargo Bank, National Association
2000029949878
50 Main St., White Plains, NY 10606
Concentration Account
Wells Fargo Bank, National Association*
2079951060063
50 Main St., White Plains, NY 10606
Payroll Acct
Wells Fargo Bank, National Association
2079951060199
50 Main St., White Plains, NY 10606
Disbursement Acct
Wells Fargo Bank, National Association
2000029949917
50 Main St., White Plains, NY 10606
ESP Checking Acct
Citibank, N.A.*
48912594
26 South Greeley Ave., Chappaqua, NY 10514
Checking Acct
Citibank, N.A.*
9960090307
26 South Greeley Ave., Chappaqua, NY 10514
LC Collateral
Wells Fargo Bank, National Association*
187121162845341
50 Main St., White Plains, NY 10606
LC Collateral
SunTrust Robinson Humphrey, Inc.
333007972
333 Peachtree Rd., 11th Floor, Atlanta, GA 30326
Investment Acct
SG Americas, LLC
1374692
1221 Ave of the Americas, New York, NY 10020
Broker Securities Account
       
Abovenet of VA L.L.C.
     
Citibank, N.A.*
26413508
666 Fifth Ave., 6th Floor, New York, NY 10103
Letter of Credit
Citibank, N.A.*
9960090294
666 Fifth Ave., 6th Floor, New York, NY 10103
LC Collateral
* Excluded Accounts
     

 
 
4

--------------------------------------------------------------------------------

 
 
Schedule 5
 
 
Letters of Credit




None.
 
 
5

--------------------------------------------------------------------------------

 
 
Schedule 6




Material Contracts


1.  
Amended and Restated Franchise Agreement between the City of New York and
Metromedia Fiber Network NYC, Inc. dated February 28, 2000, currently being
enforced on an at will basis



2.  
Fiber Lease Agreement dated April 26 2002 between Williams Communications LLC
and Metromedia Fiber National Network, Inc.



First Amendment to the Lease Agreement dated October 2002


Second Amendment to the Lease Agreement dated February 2003


Third Amendment to the Lease Agreement dated October 2007


Collocation and Maintenance Agreement – 4/26/2002 between Williams
Communications LLC and Metromedia Fiber National Network, Inc.


First Amendment to the Collocation and Maintenance Agreement – October 2002


Second Amendment Collocation and Maintenance Agreement – February 2003


3.  
Agreement of Lease 111 8th Avenue LLC as Landlord and Metromedia Fiber Network
Services as Tenant dated April 23, 1999



First Amendment of Lease dated October 18, 2000


Second Amendment of Lease and Partial Termination Agreement dated March 13, 2003


Third Amendment of Lease dated March 1, 2004




4.  
For lease of 111 Pavonia, Jersey City, NJ



--Agreement of Lease between Newport Office Center I Co. as Landlord and
Metromedia Fiber Network Services, Inc. as Tenant, dated as of October 1, 1999
--Right of Entry License Agreement (undated)
--Renewed April 1, 2008


5.  
For 60 Hudson, New York, NY



Lease, dated as of December 30, 1994 amended September 14, 2009
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule 7




Commercial Tort Claims




None.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule 8




Intellectual Property


US and Foreign Trademarks of AboveNet, Inc.
                                                                        Date: 
December 1, 2010


I.  
 US

 
Mark
Issue or App. Date
Reg or App. No.
Status R or Pending
       
Color Double Loop Logo
9/14/2010
3847072
Registered
       
Double Loop Logo
1/26/2010
3742184
Registered
       
eXpressWave Logo
8/11/2009
3665937
Registered
       
EXPRESSWAVE
8/11/2009
3665936
Registered
       
ABOVENET
9/16/2008
3501281
Registered
       
JABNET
3/18/2008
3399181
Registered

 
II.  
Foreign

 
Mark
Original Issue or App. Date
Reg or Appl. No.
Status R or Pending
       
ABOVENET
12/24/2008
7339823
EC Registration
       
ABOVENET
7/10/1998
98741428
French Registration
       
ABOVENET
6/29/1998
2170781
UK Registration
       
DIZOOM
3/9/2007
2448950
UK Registration
       
JABNET
3/9/2007
2448951
UK Registration

                        
 
 
8

--------------------------------------------------------------------------------

 


Schedule 9




Pledged Equity Interests


Pledged Stock:


Grantor
Issuer
Number of Shares
Certificate Number
Percentage Outstanding Owned by Holder
AboveNet, Inc.
AboveNet Communications, Inc.
1,000
1
100%
AboveNet Communications, Inc.
AboveNet International, Inc.
2,000
1
100%
AboveNet International, Inc.
MFN Europe Finance, Inc.
1,000
2
100%



Pledged LLC Interests:


Grantor
Issuer
Number of Shares
Certificate Number
Percentage Outstanding Owned by Holder
AboveNet Communications, Inc.
AboveNet of Utah, L.L.C.
N/A
1
100%
AboveNet Communications, Inc.
AboveNet of VA, L.L.C.
N/A
1
100%
AboveNet International, Inc.
MFN International, L.L.C.
N/A
1
100%



Pledged Foreign LLC Interests:


Grantor
Issuer
Number of Shares
Certificate Number
Percentage Outstanding Owned by Holder
AboveNet International, Inc.
MFN Europe Limited
65% of the interests owned by AboveNet International, Inc.
N/A
100%
AboveNet International, Inc.
AboveNet Communications Europe Limited
65% of the interests owned by AboveNet International, Inc.
N/A
100%

 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 10




Pledged Debt Instruments




Intercompany Promissory Notes:




1.  
Promissory Note from AboveNet, Inc. to AboveNet Communications, Inc.

 
2.  
Promissory Notes from AboveNet Communications, Inc. to each of:  AboveNet, Inc.
and AboveNet International, Inc.

 
3.  
Promissory Notes from AbobeNet International, Inc. to each of:  AboveNet, Inc.
and AboveNet Communications, Inc.

 
4.  
Promissory Notes from AboveNet of Utah, L.L.C. to each of: AboveNet, Inc. and
AboveNet Communications, Inc.

 
5.  
Promissory Notes from AboveNet of Virginia, L.L.C. to each of:  AboveNet, Inc.
and AboveNet Communications, Inc.

 
6.  
Promissory Notes from MFN International, L.L.C. to each of:  AboveNet, Inc. and
AboveNet Communications, Inc.

 
7.  
Promissory Notes from MFN Europe Finance, Inc. to each of:  AboveNet, Inc. and
AboveNet Communications, Inc.

 
8.  
Promissory Notes from MFN Japan KK to each of:  AboveNet, Inc. and AboveNet
Communications, Inc.

 
9.  
Promissory Notes from AboveNet Communications UK Limited to each of:  AboveNet,
Inc. and AboveNet Communications, Inc.

 
10.  
Promissory Notes from AboveNet Communications Europe Limited to each
of:  AboveNet, Inc. and AboveNet Communications, Inc.

 
11.  
Promissory Notes from AboveNet Canada Inc. to each of:  AboveNet, Inc. and
AboveNet Communications, Inc.

 
 
10

--------------------------------------------------------------------------------

 
 
Annex 1


Financing Statements to be Terminated


Jurisdiction
 
Debtor/
Defendant/ Grantor
 
Secured Party/
Plaintiff/Grantee
 
File
Number
DC Recorder of Deeds
 
AboveNet Communications, Inc.
 
Citicorp USA, Inc.
 
2001087323
DC Recorder of Deeds
 
AboveNet Communications, Inc.
 
First Union National Bank, as Collateral Agent
 
2001097781
DC Recorder of Deeds
 
AboveNet Communications, Inc.
 
Citicorp USA, Inc.
 
2002053092
Fulton County, GA
 
AboveNet Communications Inc.
 
Citicorp USA, Inc.
 
060-2001-015629
Fulton County, GA
 
AboveNet Communications Inc.
 
First Union National Bank, as Collateral Agent
 
060-2001-016271
Fulton County, GA
 
AboveNet Communications Inc.
 
Citicorp USA, Inc.
 
060-2002-007237
MA Secretary of Commonwealth
 
AboveNet Communications, Inc.
 
Citicorp USA, Inc.
 
200105287120
MA Secretary of Commonwealth
 
AboveNet Communications, Inc.
 
First Union National Bank, as Collateral Agent
 
200105959540
MA Secretary of Commonwealth
 
AboveNet Communications, Inc.
 
Citicorp USA, Inc.
 
200211309840
OR Secretary of State
 
AboveNet Communications, Inc.
 
Citicorp USA, Inc.
 
564788
OR Secretary of State
 
AboveNet Communications, Inc.
 
First Union National Bank, as Collateral Agent
 
567143
TX Secretary of State
 
AboveNet Communications, Inc.
 
First Union National Bank, as Collateral Agent
 
020003858026
TX Secretary of State
 
AboveNet Communications Inc
 
Citicorp USA, Inc.
 
020028501513
VA State Corporation Commission
 
AboveNet Communications Inc.
 
Citicorp USA, Inc.
 
0205137460
WA Dept. of Licensing
 
AboveNet Communications, Inc.
 
Metromedia Fiber Network, Inc.
 
Metromedia Fiber Network Services, Inc.
 
 
Cupertino Electric, Inc., as Collateral Agent
 
200129654614
WA Dept. of Licensing
 
AboveNet Communications, Inc.
 
First Union National [Bank], as Collateral Agent
 
200129655314


 

--------------------------------------------------------------------------------

 


Jurisdiction
 
Debtor/
Defendant/ Grantor
 
Secured Party/
Plaintiff/Grantee
 
File
Number
WA Dept. of Licensing
 
 
AboveNet Communications, Inc.
 
Metromedia Fiber Network, Inc.
 
Metromedia Fiber Network Services, Inc.
 
 
Cupertino Electric, Inc., as Collateral Agent
 
200133031616
WA Dept. of Licensing
 
 
AboveNet Communications, Inc.
 
Citicorp USA, Inc.
 
200212390573


 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Copyright Security Agreement

 

--------------------------------------------------------------------------------

 

FORM OF
GRANT OF SECURITY INTEREST
COPYRIGHTS

--------------------------------------------------------------------------------

 
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [GRANTOR], a [_____________] (the “Grantor”), with principal
offices at [ADDRESS], on this ___ day of __________, 20__, hereby assigns and
grants to SUNTRUST BANK, as Administrative Agent (the “Grantee”) with principal
offices at 303 Peachtree Street, N.E./25th Floor, Atlanta, Georgia 30308, a
security interest in (i) all of the Grantor’s right, title and interest in and
to the copyrights, copyright registrations, copyright applications and copyright
licenses (the “Copyrights”) set forth on Schedule A attached hereto and all
reissues, extensions or renewals thereof; (ii) all Proceeds (as such term is
defined in the Guaranty and Security Agreement referred to below) of the
Copyrights, (iii) the goodwill of the businesses with which the Copyrights are
associated, and (iv) all causes of action arising prior to or after the date
hereof for infringement of any of the Copyrights or unfair competition regarding
the same.


THIS GRANT OF SECURITY INTEREST (this “Grant”), is made to secure the
satisfactory performance and payment of all the “Secured Obligations” of the
Grantor, as such term is defined in the Guaranty and Security Agreement among
Grantor, the other grantors from time to time party thereto and the Grantee,
dated as of January 28, 2011 (as the same may be amended, restated, modified
and/or supplemented from time to time, the “Guaranty and Security Agreement”).
 
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guaranty and Security Agreement.  The rights and remedies
of the Grantee with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Guaranty and
Security Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this Grant are deemed to
conflict with the Guaranty and Security Agreement, the provisions of the
Guaranty and Security Agreement shall govern.  This Grant may be executed in
counterparts and by the different parties hereto on separate counterparts, but
all of which shall together constitute one and the same instrument.  Delivery of
an executed counterpart of this Agreement by facsimile or other electronic
method of transmission shall be equally effective as delivery of an original
executed counterpart.
 
[SIGNATURES ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
referenced above.
 

 
[GRANTOR], as Grantor
         
By: 
     
Name: 
     
Title:
           
SUNTRUST BANK
 
as Administrative Agent, as Grantee
         
By:
     
Name:
     
Title:
 



STATE OF                          
)
   
)  ss.:
 
COUNTY OF                       
)
 



On this ____ day of ____________, 20___, before me personally came
________________ who, being by me duly sworn, did state as follows:  that he is
the ________________ of [GRANTOR], that he is authorized to execute the
foregoing Grant on behalf of said __________________ and that he did so by
authority of the __________________ of said __________________.
 

 
  
   
Notary Public
 



STATE OF                          
)
   
)  ss.:
 
COUNTY OF                       
)
 



On this ____ day of ____________, 20___, before me personally came
________________who, being by me duly sworn, did state as follows:  that he/she
is a ________________ of SUNTRUST BANK, that he/she is authorized to execute the
foregoing Grant on behalf of SunTrust Bank and that he did so by authority of
SunTrust Bank.
 

 
  
   
Notary Public
 


 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
COPYRIGHTS
 
Copyright
 
Copyright Registration
Number
 
Issue Date
         



COPYRIGHT APPLICATIONS


COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Patent and Trademark Security Agreement

 

--------------------------------------------------------------------------------

 

FORM OF
GRANT OF SECURITY INTEREST
PATENTS AND TRADEMARKS

--------------------------------------------------------------------------------

 
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [GRANTOR], a [__________________] (the “Grantor”), with principal
offices at [ADDRESS], hereby assigns and grants to SUNTRUST BANK, as
Administrative Agent (the “Grantee”) with principal offices at 303 Peachtree
Street, N.E./25th Floor, Atlanta, Georgia 30308, a security interest in (i) all
of the Grantor’s right, title and interest in and to the trademarks, trademark
registrations, trademark applications and trademark licenses (the “Marks”) set
forth on Schedule A attached hereto and all reissues, extensions or renewals
thereof; (ii) all of the Grantor’s right, title and interest in and to the
patents, patent applications and patent licenses (the “Patents”) set forth on
Schedule B attached hereto and all reissues, continuations,
continuations-in-part and extensions thereof, in each case together with (iii)
all Proceeds (as such term is defined in the Guaranty and Security Agreement
referred to below) of the Marks and Patents, (iv) the goodwill of the businesses
with which the Marks are associated, and (v) all causes of action arising prior
to or after the date hereof for infringement of any of the Marks and Patents or
unfair competition regarding the same.


THIS GRANT OF SECURITY INTEREST (this “Grant”), is made to secure the
satisfactory performance and payment of all the “Secured Obligations” of the
Grantor, as such term is defined in the Guaranty and Security Agreement among
Grantor, the other grantors from time to time party thereto and the Grantee,
dated as of January 28, 2011 (as the same may be amended, restated, modified
and/or supplemented from time to time, the “Guaranty and Security Agreement”).
 
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guaranty and Security Agreement.  The rights and remedies
of the Grantee with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Guaranty and
Security Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this Grant are deemed to
conflict with the Guaranty and Security Agreement, the provisions of the
Guaranty and Security Agreement shall govern.  This Grant may be executed in
counterparts and by the different parties hereto on separate counterparts, but
all of which shall together constitute one and the same instrument.  Delivery of
an executed counterpart of this Agreement by facsimile or other electronic
method of transmission shall be equally effective as delivery of an original
executed counterpart.
 
This Grant shall be governed by the laws of the State of New York (without
giving effect to the conflict of law principles thereof).
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
referenced above.
 

 
[GRANTOR], as Grantor
         
By: 
     
Name: 
     
Title:
           
SUNTRUST BANK
 
as Administrative Agent, as Grantee
         
By:
     
Name:
     
Title:
 



STATE OF                          
)
   
)  ss.:
 
COUNTY OF                       
)
 

 
On this ____ day of ____________, 20___, before me personally came
________________ who, being by me duly sworn, did state as follows:  that he is
the ________________ of [GRANTOR], that he is authorized to execute the
foregoing Grant on behalf of said __________________ and that he did so by
authority of the __________________ of said __________________.
 

 
  
   
Notary Public
 



STATE OF                          
)
   
)  ss.:
 
COUNTY OF                       
)
 

 
On this ____ day of ____________, 20___, before me personally came
________________who, being by me duly sworn, did state as follows:  that he/she
is a ________________ of SUNTRUST BANK, that he/she is authorized to execute the
foregoing Grant on behalf of SunTrust Bank and that he did so by authority of
SunTrust Bank.
 

 
  
   
Notary Public
 


 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
TRADEMARKS
 
Trademark
 
Applic./Reg.
#
 
Date of
Applic./Reg.
 
Class
 
Owner
                                   



TRADEMARK APPLICATIONS


TRADEMARK LICENSES

 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
REGISTERED PATENTS


Patent
 
Patent Number
 
Issue Date
         

 
PATENT APPLICATIONS


PATENT LICENSES

 

--------------------------------------------------------------------------------

 

Exhibit C


Form of Uncertificated Securities Control Agreement
 

--------------------------------------------------------------------------------


 
FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT


This Uncertificated Securities Control Agreement dated as of _________ ___,
20___(this “Control Agreement”) among [GRANTOR] (the “Grantor”), SUNTRUST BANK,
as Administrative Agent for the Secured Parties (the “Administrative Agent”),
and [ISSUER], a [____________] (the “Issuer”).  Capitalized terms used but not
defined herein shall have the meaning assigned in the Guaranty and Security
Agreement dated as of January 28, 2011, among the Grantor, the other Grantors
party thereto and the Administrative Agent (the “Security Agreement”).  All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York.
 
Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Grantor is the registered owner of
__________ [shares/units] of the [Issuer’s common stock/Issuer] (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Administrative Agent.
 
Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Administrative Agent relating to the Pledged Shares, the
Issuer shall comply with such instructions without further consent by the
Grantor or any other person.
 
Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Administrative Agent:
 
(a)  It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with any other person relating to the transfer or
encumbrance of the Pledged Shares pursuant to which it has agreed to comply with
instructions issued by such other person.
 
(b)  It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Grantor or the Administrative Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.
 
(c)  Except for the claims and interest of the Administrative Agent and of the
Grantor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Administrative Agent and the Grantor thereof.
 
(d)  This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
 
Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of New York (without giving effect to the conflict of law principles
thereof).
 
 

--------------------------------------------------------------------------------

 

Section 5.   Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall
prevail.  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.
 
Section 6.  Voting Rights.  Prior to the occurrence and so long as no Event of
Default is continuing, the Grantor shall have the right to vote the Pledged
Shares.  Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to vote the Pledged Shares.
 
Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors or heirs and personal representatives who obtain such
rights solely by operation of law.
 
Section 8. Indemnification of Issuer.  The Grantor and the Administrative Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Grantor and the Administrative Agent arising from the terms of this Agreement
and the compliance of the Issuer with the terms hereof, except to the extent
that such liabilities arise from the Issuer’s negligence and (b) the Grantor,
its successors and assigns shall at all times indemnify and save harmless the
Issuer from and against any and all claims, actions and suits of others arising
out of the terms of this Agreement or the compliance of the Issuer with the
terms hereof, except to the extent that such arises from the Issuer’s
negligence, and from and against any and all liabilities, losses, damages,
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Agreement.
 
Section 9.  Notices.  All notices, requests and other communications hereunder
shall be given pursuant to the Security Agreement.
 
Section 10.  Termination.  The obligations of the Issuer to the Administrative
Agent pursuant to this Control Agreement shall continue in effect until the
security interests of the Administrative Agent in the Pledged Shares have been
terminated pursuant to the terms of the Security Agreement and the
Administrative Agent has notified the Issuer of such termination in
writing.  The Administrative Agent agrees to provide Notice of Termination in
substantially the form of Exhibit A hereto to the Issuer upon the request of the
Grantor on or after the termination of the Administrative Agent’s security
interest in the Pledged Shares pursuant to the terms of the Security
Agreement.  The termination of this Control Agreement shall not terminate the
Pledged Shares or alter the obligations of the Issuer to the Grantor pursuant to
any other agreement with respect to the Pledged Shares.
 
Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart of this Agreement by
facsimile or other electronic method of transmission shall be equally effective
as delivery of an original executed counterpart.
 
[Signatures on Next Page]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Uncertificated
Securities Control Agreement to be duly executed and delivered by their duly
authorized officers as of the day and year first above written.



 
[NAME OF GRANTOR]
           
By:
     
Name: 
     
Title:
             
SUNTRUST BANK,
   
as Administrative Agent
           
By:
     
Name:
     
Title:
             
[NAME OF ISSUER]
           
By:
     
Name:
     
Title:
   


 

--------------------------------------------------------------------------------

 

Exhibit A


[Letterhead of Administrative Agent]
 
[Date]
 
[Name and Address of Issuer]


Attention:                                          

 
Re:  Termination of Control Agreement


You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Grantor] and the undersigned (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such Agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to Pledged Shares
(as defined in the Uncertificated Control Agreement) from [the Grantor].  This
notice terminates any obligations you may have to the undersigned with respect
to the Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [the Grantor] pursuant to any other
agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].



 
Very truly yours,
         
SUNTRUST BANK,
   
as Administrative Agent
           
By:
     
Name: 
     
Title:
   

 
 

--------------------------------------------------------------------------------

 

Exhibit D


Form of Guaranty and Security Agreement Supplement
 

--------------------------------------------------------------------------------


 
FORM OF GUARANTY AND SECURITY AGREEMENT SUPPLEMENT


THIS GUARANTY AND SECURITY AGREEMENT SUPPLEMENT dated as of ___________ ___,
20__ (this “Supplement”) executed and delivered by [NEW GRANTOR],
a[_______________] (the “New Grantor”), in favor of SunTrust Bank, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of January
28, 2011, by and among AboveNet, Inc., a Delaware corporation, AboveNet
Communications, Inc., a Delaware corporation, AboveNet of Utah, L.L.C., a
Delaware limited liability company, AboveNet of VA, L.L.C., a Virginia limited
liability company and AboveNet International, Inc., a Delaware corporation (each
a “Borrower” and collectively the “Borrowers”), the financial institutions from
time to time party thereto as “Lenders”, the Administrative Agent, and the other
parties thereto, the Administrative Agent and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Revolving Credit Agreement;


WHEREAS, to secure obligations owing by the Borrowers under the Revolving Credit
Agreement and the other Loan Documents, the Borrowers and the other “Grantors”
thereunder have executed and delivered that certain Guaranty and Security
Agreement dated as of January 28, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings given to
such terms in the Security Agreement, or, if not defined therein, in the
Revolving Credit Agreement) in favor of the Administrative Agent; and


WHEREAS, pursuant to Section 5.11 of the Revolving Credit Agreement, new
Subsidiaries of the Borrowers must execute and deliver certain Loan Documents,
including the Security Agreement, and the execution and delivery of the Security
Agreement by the New Grantor may be accomplished by the execution of this
Supplement in favor of the Administrative Agent, for the benefit of the Secured
Parties.


NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Grantor, the New Grantor hereby agrees as follows:


Section 1.  Accession to Security Agreement; Grant of Security Interest.  In
accordance with Section 15 of the Security Agreement, the New Grantor, by its
signature below, becomes a “Grantor” [and] “Guarantor” [and “Grantor”] under the
Security Agreement with the same force and effect as if originally named therein
and assumes all obligations of a “Grantor” [and] “Guarantor” [and “Grantor”]
thereunder, and the New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” [and]
“Guarantor” [and “Grantor”] thereunder and (b) represents and warrants that the
representations and warranties made by it as a “Grantor” [and] “Guarantor” [and
“Grantor”] thereunder are true and correct on and as of the date hereof.  In
furtherance of the foregoing, the New Grantor hereby, as security for the
payment and performance in full of the Secured Obligations, does hereby pledge,
assign, hypothecate, set over and convey unto the Administrative Agent, for the
benefit of the Secured Parties, and does hereby grant to the Administrative
Agent, for the benefit of the Secured Parties, a first priority continuing Lien
on and security interest in all of the right, title and interest of such New
Grantor in, to and under all of the Collateral (and all rights therein) of such
New Grantor whether now existing or hereafter from time to time acquired.  Each
reference to a “Grantor” [or] “Guarantor” [or “Grantor”] in the Security
Agreement shall be deemed to include the New Grantor.  The Security Agreement is
incorporated herein by reference.

 

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, the New Grantor hereby:


(a)           mortgages, pledges and hypothecates to the Secured Party for the
benefit of the Secured Parties, and grants to the Secured Party for the benefit
of the Secured Parties a lien on and security interest in, all of such Grantor’s
right, title and interest in, to and under the Collateral of such Grantor, all
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations as provided in the Security Agreement;


(b)           makes to the Secured Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Security Agreement
(as modified hereby) and agrees to be bound by each of the covenants contained
in the Security Agreement, including without limitation, those contained in
Section 6 thereof;


(c)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Secured Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with the Security Agreement; and


(d)           consents and agrees to each other provision set forth in the
Security Agreement.


Section 2.  Supplement to Schedules.  The information set forth in Exhibit 1
attached hereto is hereby added to the information set forth in Schedules 1
through 10 of the Security Agreement.


Section 3.  Representations and Warranties.  The New Grantor hereby represents
and warrants to the Administrative Agent, for the benefit of the Secured
Parties, that this Supplement has been duly executed and delivered by such New
Grantor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


SECTION 4.  GOVERNING LAW.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

--------------------------------------------------------------------------------

 

Section 5.  Counterparts.  This Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, but
all of which shall together constitute one and the same instrument.  Delivery of
an executed counterpart of this Supplement by facsimile or other electronic
method of transmission shall be equally effective as delivery of an original
executed counterpart.


Section 6.  Effect.  Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.


[Signatures on Next Page]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Grantor has caused this Guaranty and Security
Agreement Supplement to be duly executed and delivered under seal by its duly
authorized officers as of the date first written above.



 
[NEW GRANTOR]
             
By: 
       
Name:
       
Title:
   

 

 
Address for Notices:
                 

 
Attention:  __________
      Telecopy Number:      (___)        Telephone Number:    (___)     

 
Accepted:


SUNTRUST BANK, as Administrative Agent


By:
     
Name: 
     
Title:
   


 

--------------------------------------------------------------------------------

 
 